Case 19-33061-acs Doci1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 1 of 80

FILED
usgannel EY cr cue

TERN DISTR
United States Bankruptcy Court for the: i WES

Western District of Kentucky 7019 SEP au AM {ls 20

» Case number (if known): Chapter you are filing under:
Chapter 7

U) Chapter 11

{) Chapter 12 a

CI Chapter 13 (J Check if this is an

amended filing

 

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 12115

The bankruptcy forms use you and Debtor 7 to refer to a debtor filing alone. A married coupie may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a Car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 7 in all of the forms.

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

[part +: | Identify Yourself

 

 

 

 

 

 

 

 

 

 

 

About Debtor 1: About Debtor. 2 (Spouse Only in a Joint Case):
1. Your full name
Write the name that is on your :
government-issued picture ‘LaChandra N/A
identification (for example, First name First name
your driver's license or Kaye
passport). Middie name Middle name
Bring your picture ones -O\wer
identification to your meeting —- Last name Last name
with the trustee.
Suffix (Sr., Jr, IID) Suffix (Sr., Jr. IL HD)
'2. All other names you N/A
have used in the last 8 First name First name
years
Include your married or Middle name Middle name
maiden names.
Last name Last name
First name First name
Middle name Middle name
Last name Last name
3. Only the last 4 digits of
your Social Security wx - xx-_ 2 0 9 0 XXK XK
number or federal OR OR
Individual Taxpayer
Identification number 9xx - x = 9xx - x -_
(ITIN)

 

Official Form 104 Voluntary Petition for individuals Filing for Bankruptcy page 1
Case 19-33061-acs Doci1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 2 of 80

 

 

 

Debtor 1 _LaChandra Kaye Jones Oliver Case number (i known}
First Name Middle Name Last Name
About Debtor 1: About Debtor 2:(Spouse Only ina Joint Case):

4. Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

MV | have not used any business names or EINs.

CJ | have not used any business names or EINs.

 

Business name

Business name

 

Business name

EIN

EIN”

Business name

EN

EIN

 

5. Where you live

3517 Fountain Dr Apt 1

If Debtor 2 lives at a different address:

 

 

 

 

Number Street Number Street
Louisville KY 40218
City State ZiP Code City State ZIP Code
Jefferson
County County

lf your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

If Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court wili send
any notices to this mailing address.

 

 

 

 

 

Number Street Number Street

P.O. Box P.O. Box

City State ZIP Code City State ZIP Code
6. Why you are choosing Check one: Check one:

this district to file for
bankruptcy

i over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

(C) | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

QQ Over the fast 180 days before filing this petition,
| have lived in this district longer than in any
other district.

(2 | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

Official Form 101

Voluntary Petition for individuals Filing for Bankruptcy page 2
Debtor 1 _LaChandra Kaye Jones Oliver Case number (if known)

Case 19-33061-acs Doci1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 3 of 80

First Name Middle Name Last Name

Tell the Court About Your Bankruptcy Case

 

 

7. The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
Bankruptcy Code you for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
are choosing to file Wd Chapter 7
under
(J Chapter 11
LJ Chapter 12
L] Chapter 13
8. How you will pay the fee (J | will pay the entire fee when I file my petition. Please check with the clerk’s office in your

local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier’s check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

| need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).
f

. f

$e | request that my fee be waived (You may request this option only if you are filing for Chapter 7.

J By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

 

 

 

 

9. Have you filed for Wd No
bankruptcy within the
last 8 years? Q Yes. District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
10. Are any bankruptcy W No
cases pending or being
filed by a spouse who is L} Yes. Debtor Relationship to you
not filing this case with District When Case number, if known
you, or by a business MM/DD /YYYY
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known.
MM/DD/YYYY
11. Do you rent your QINo. Gotoline 12.
residence? td Yes. Has your landlord obtained an eviction judgment against you and do you want to stay in your

residence?

WA No. Go to line 12.

C) Yes. Fill out initial Statement About an Eviction Judgment Against You (Form 101A) and file it with
this bankruptcy petition.

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 3
Debtor 1

Case 19-33061-acs Doci1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 4 of 80

-LaChandra

First Name Middie Name

Kaye Jones Oliver Case number (if known)

Last Name

Report About Any Businesses You Own as a Sole Proprietor

42,

 

 

 

 

 

 

Are you a sole proprietor (J No. Go to Part 4.
of any full- or part-time
business? Q) Yes. Name and location of business
A sole proprietorship is a
business you operate as an - -
individual, and is not a Name of business, if any
separate legal entity such as
a corporation, partnership, or Number Seat
if you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition. City State ZIP Code
Check the appropriate box to describe your business:
LJ Health Care Business (as defined in 11 U.S.C. § 101(27A))
Q Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
(J Stockbroker (as defined in 11 U.S.C. § 101(53A))
LJ Commodity Broker (as defined in 11 U.S.C. § 101(6))
Gd None of the above
43. Are you filing under if you are filing under Chapter 11, the court must know whether you are a small business debtor so that it

Chapter 11 of the
Bankruptcy Code and
are you a small business
debtor?

For a definition of smaif

business debtor, see
11 U.S.C. § 101(51D).

can set appropriate deadlines. \f you indicate that you are a small business debtor, you must attach your
most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

W No. tamnot filing under Chapter 11.

CY No. tam filing under Chapter 11, but | am NOT a small business debtor according to the definition in
the Bankruptcy Code.

UC Yes. lam filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

a Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14,

 

Do you own or have any
property that poses or is
alleged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?
For example, do you own
perishable goods, or livestock

that must be fed, or a building
that needs urgent repairs?

2 No

C) Yes. Whatis the hazard?

 

 

If immediate attention is needed, why is it needed?

 

 

Where is the property?

 

Number Street

 

 

City State ZIP Code

 

Official Form 101

 

Voluntary Petition for Individuals Filing for Bankruptcy page 4
Case 19-33061-acs Doci1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 5 of 80

Debtor 1 LaChandra

First Name Middle Name

Kaye _ Jones Oliver

Last Name

Case number (if known)

a Explain Your Efforts to Receive a Briefing About Credit Counseling

45. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

Wf | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

LJ | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Oh certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

C) tam not required to receive a briefing about
credit counseling because of:

) Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

Q Disability. |My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

CJ Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

CL) t received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and i received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

C) t received a briefing from an approved credit
counseling agency within the 180 days before !
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Qh certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

) tam not required to receive a briefing about
credit counseling because of:

Q) Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

Q) Disability. |My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

O) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 5
Case 19-33061-acs Doci1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 6 of 80

Debtor 1 ote wes os

Answer These Questions for Reporting Purposes

First Nam Middie Name

Kaye

Last Name

Jones Oliver

Case number (if known)

 

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)

 

 

 

 

 

16. What king of debts do as “incurred by an individual primarily for a personal, family, or household purpose.”
you have
LI} No. Go to line 16b.
UW Yes. Go to line 17.
16b. Are your debts primarily business debts? Susiness debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.
() No. Go to line 16c.
CI] Yes. Go to line 17.
16c. State the type of debts you owe that are not consumer debts or business debts.
17. Are you filing under ;
: Chapter 7? CL) No. | am not filing under Chapter 7. Go to line 18.
Do you estimate that after \A Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
any exempt property is administrative expenses are paid that funds will be available to distribute to unsecured creditors?
excluded and Mi No
administrative expenses
are paid that funds will be UO Yes
available for distribution
to unsecured creditors?
18. How many creditorsdo J 1-49 CJ 1,000-5,000 LJ 25,001-50,000
you estimate that you LJ 50-99 CJ 5,001-10,000 LJ 50,001-100,000
owe? UL) 100-199 LJ 10,001-25,000 LJ More than 100,000
C) 200-999
19. How much do you W $0-$50,000 C) $1,000,001-$10 million (J $500,000,001-$1 billion
estimate your assets to ©) $50,001-$100,000 CO $10,000,001-$50 million CQ) $1,000,000,001-$10 billion
be worth? LJ $100,001-$500,000 C) $50,000,001-$100 million (3 $10,000,000,001-$50 billion
C) $500,001-$1 million CJ $100,000,001-$500 million LJ More than $50 billion
20. How much do you WA $0-$50,000 (J $1,000,001-$10 million CL) $500,000,001-$1 billion

estimate your liabilities
to be?

Sign Below

For you

Official Form 101

LI $50,001-$100,000
LJ $100,001-$500,000
(3 $500,001-$1 million

(2 $10,000,001-$50 million
() $50,000,001-$100 million
CJ $100,000,001-$500 million

C} $1,000,000,001-$10 billion
(2 $10,000,000,001-$50 billion
CJ More than $50 billion

| have examined this petition, and | declare under penalty of perjury that the information provided is true and

correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed

under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection

with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

X Lonard MPLA wer

(Sidnature of Debtor

Executed on

MM / DD /YYYY

Voluntary Petition for Individuals Filing for Bankruptcy

xX WA

 

Signature of Debtor 2

Executed on

MM / DD /YYYY

page 6

 
Case 19-33061-acs Doci1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 7 of 80

Debtor 1 LaChandra Kaye _ Jones Oliver

First Name Middle Name Last Name

Case number (if known)

 

For your attorney, if you are

|, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility
to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief

represented by one available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no
if you are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.

by an attorney, you do not

need to file this page. x
N/A

Signature of Attorney for Debtor

Date
MM / ODD /YYYY

 

Printed name

 

Firm name

 

Number Street

 

 

City

Contact phone

 

State ZIP Code

Email address

 

Bar number

 

ee ee es

State

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 7
Case 19-33061-acs

Debtor 1 -LaChandra

First Name Middle Name

Doc 1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 8 of 80

Kaye Jones Oliver Case number (if known)

Last Name

 

 

For you if you are filing this
bankruptcy without an
attorney

_ If you are represented by
- an attorney, you do not
need to file this page.

The law allows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. if that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. if you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

LJ No
Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

] No
A Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
Wd No
QI Yes. Name of Person : .

Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

 

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do not properly handle the case.

 

 

 

 

 

X Soenacan, SensOlwer X wa
‘signature of Debtor 1 Signature of Debtor 2
Date OF | ON [ Aol q Date
MM/DD /YYYY MM/ DD /YYYY
Contact phone Contact phone
Cell phone (41 9) 380-5867 Cell phone
” Emailaddress Ljonesoliver22@gmail.com Email address

 

Official Form 101

 

    

ESTES SSSR Cease

Voluntary Petition for Individuals Filing for Bankruptcy page 8
Case 19-33061-acs Doci1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 9 of 80

B 201B (Form 201B) (12/09)

UNITED STATES BANKRUPTCY COURT

Western District of Kentucky

Inre LaChandra Kaye Jones Oliver Case No.
Debtor
Chapter 7

CERTIFICATION OF NOTICE TO CONSUMER DEBTOR(S)
UNDER § 342(b) OF THE BANKRUPTCY CODE

Certification of [Non-Attorney] Bankruptcy Petition Preparer
1, the [non-attorney] bankruptcy petition preparer signing the debtor’s petition, hereby certify that I delivered to the debtor the
attached notice, as required by § 342(b) of the Bankruptcy Code.

 

 

N/A

Printed name and title, if any, of Bankruptcy Petition Preparer Social Security number (If the bankruptcy petition

Address: preparer is not an individual, state the Social Security
number of the officer, principal, responsible person, or
partner of the bankruptcy petition preparer.) (Required

X N/A by 11 U.S.C. § 110.)

 

Signature of Bankruptcy Petition Preparer or officer,
principal, responsible person, or partner whose Social
Security number is provided above.

Certification of the Debtor
I (We), the debtor(s), affirm that I (we) have received and read the attached notice, as required by § 342(b) of the Bankruptcy

 

 

Code.

LaChandra__Kaye Jones Oliver xp Chandre Aons-Al Wer OV au [3019
Printed Name(s) of Debtor(s) Sigtature of DebtotJ Date
Case No. (if known) XN/A

 

Signature of Joint Debtor (if any) Date

 

Instructions: Attach a copy of Form B 201A, Notice to Consumer Debtor(s) Under § 342(b) of the Bankruptcy Code.

Use this form to certify that the debtor has received the notice required by 11 U.S.C. § 342(b) only if the certification has

NOT been made on the Voluntary Petition, Official Form B1. Exhibit B on page 2 of Form B1 contains a certification by the
debtor’s attorney that the attorney has given the notice to the debtor. The Declarations made by debtors and bankruptcy
petition preparers on page 3 of Form B1 also include this certification.
Case 19-33061-acs Doci1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 10 of 80

Fill in this information to identify your case:

Debtor 1 LaChandra Kaye Jones Oliver

First Name Middte Name Last Name

 

Debtor 2 N/A

 

(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: Western District of Kentucky

Case number

(If known) LJ Check if this is an
amended filing

 

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/16

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Give Details About Your Marital Status and Where You Lived Before

 

1. What is your current marital status?

(J Married
“ Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

Wf No

U) Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 

 

 

 

 

 

 

 

 

 

 

Debtor 1: Dates Debtor 1. © Debtor 2: Dates Debtor 2
lived there lived there
| Same as Debtor 1 Q Same as Debtor 1
From From
Number Street Number Street
To To
City State ZIP Code City State ZIP Code
C) same as Debtor 1 LJ Same as Debtor 1
From From
Number Street Number Street
To To
City State ZIP Code City State ZIP Code

 

3. Within the tast 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

No

L) Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

Ez Explain the Sources of Your income

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1
Case 19-33061-acs Doc1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 11 of 80

LaChandra

First Name

Kaye

Middle Name

Debtor 1

Jones Oliver

Last Name

Case number (if known).

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

LL) No
Wi Yes. Fill in the details.

From January 1 of current year until
the date you filed for bankruptcy:

For last calendar year:

Sources of income
Check all that apply:

O Wages, commissions,
bonuses, tips

| Operating a business

wi Wages, commissions,
bonuses, tips

(January 1 to December 31, 2018 )O Operating a business

For the calendar year before that:

wi Wages, commissions,
bonuses, tips

(January 1 to December 31,2017 ) (2 operating a business

YYYY

Gross income

(before deductions and
exclusions)

$25,701.00

$32,741.00

 

Sources of income
Check all that apply.

L) Wages, commissions,
bonuses, tips

a Operating a business

O Wages, commissions,
bonuses, tips

QO Operating a business

QO Wages, commissions,
bonuses, tips

QC) Operating a business

 

Gross income

(before deductions and
exclusions)

 

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

Wf No

L) Yes. Fill in the details.

From January 1 of current year until
the date you filed for bankruptcy:

Sources of income
Describe below.

‘Gross income from

each source
(before deductions and

exclusions)

Sources of income
Describe below.

 

Gross income from
each source

(before deductions and
exclusions)

 

 

For last calendar year:

(January 1 to December 31, ----_)
yyy

 

 

 

 

For the calendar year before that:

(January 1 to December 31,----__)
YY

 

 

 

 

 

Official Form 107

Statement of Financial Affairs for Individuais Filing for Bankruptcy

page 2

 

 
Case 19-33061-acs Doci1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 12 of 80

Debtor 1 LaChandra Kaye Jones Oliver Case number (if known),

First Name Middie Name Last Name

Es List Certain Payments You Made Before You Filed for Bankruptcy

 

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

LJ No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?

CJ No. Go to line 7.

L) Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

wi Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

L) No. Go to line 7.

 

Q) Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

 

 

Dates of Total amount paid “Amount you still owe Was this payment for...
payment -
$ $
Creditor's Name OQ Mortgage
CQ) Car
Number Street Q Credit card

Q) Loan repayment

 

Q) Suppliers or vendors

 

 

 

 

 

City State ZIP Code C) other
$ $ QO Mortgage
Creditor’s Name
) Car
O Credit card

Number Street

LY Loan repayment

 

Q Suppliers or vendors

 

 

 

 

 

 

City State ZIP Code C) other
i § $ Q Mortgage
Creditors Name
OQ Car
Number Street I credit card

Q Loan repayment

 

Q) Suppliers or vendors
C) other

 

City State ZIP Code

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3
Case 19-33061-acs Doc1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 13 of 80

Debtor 4 LaChandra

First Name

Kaye Jones Oliver

Last Name

Case number (known)

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
such as child support and alimony.

W No

Q) Yes. List all payments to an insider.

Dates of
payment

 

Insiders Name

 

 

Number = Street

 

 

City

State ZIP Code

 

Insiders Name

 

Number Street

 

 

City

State ZIP Code

Amount you still. Reason for this payment
owe

 

 

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited

an insider?

Include payments on debts guaranteed or cosigned by an insider.

W No

CL} Yes. List all payments that benefited an insider.

Dates of
payment

 

Insider's Name

 

 

Number Street

 

 

City

State ZIP Code

 

insider's Name

 

Number Street

 

 

City

Official Form 107

State ZIP Code

Statement of Financial Affairs for Individuals Filing for Bankruptcy

Amount you stil’ Reason for this payment
owe

include-creditor's name

page 4

 

 
Case 19-33061-acs Doc1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 14 of 80

Debtor 1 LaChandra Kaye

Jones Oliver

Case number (if known)

 

First Name Middle Name Last Name

ia Identify Legal Actions, Repossessions, and Foreclosures

 

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, smail claims actions, divorces, collection suits, paternity actions, support or custody modifications,

and contract disputes.

Wi No

C) Yes. Fill in the details.

 

 

 

 

 

 

 

 

Nature of the case : Court or agency Status of the case
Case title Court Name L) Pending
LC] on appeal
Number Street ) Concluded
Case number
City State ZIP Code
Case title Gout Name C} Pending
QQ) On appeal
Number Street U) concluded
Case number
City State ZIP Code

 

 

 

 

Check ail that apply and fill in the details below.

Ww No. Go to line 11.
C) Yes. Fill in the information below.

 

Creditor’s Name

 

 

 

 

Describe the property

Explain what happened

 

 

 

 

 

 

Number Street

City State ZIP Code
Creditor's Name

Number Street

City State ZIP Code

Explain what happened

 

 

 

Q) Property was repossessed.
CL] Property was foreclosed.
Q) Property was garnished.

Q) Property was attached, seized, or levied.

een event tee Ee EE Enea re

 

Describe the property

Property was repossessed.

Property was foreclosed.

Property was garnished.

Property was attached, seized, or levied.

Oooo

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?

Value of the property

Value of the property

 

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy

page 5

 

 

 

 
Case 19-33061-acs Doci1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 15 of 80

Debtor 1 LaChandra Kaye Jones Oliver Case number (if known),

 

 

First Name Middle Name Last Name

41. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

¥ No

L) Yes. Fill in the details.

 

 

 

 

 

 

Describe the action the creditor took Date action Amount
Giediors Name Je By
$
Number Street
City State ZIP Code Last 4 digits of account number: XXXX-__ _

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

Wi No
L) Yes

Gerd i Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

W No

CJ] Yes. Fill in the details for each gift.

 

 

 

 

 

 

Gifts with a total value of more than $600 Describe the gifts : 8 : Dates you gave Value
per person : : ‘the gifts
$
Person to Whom You Gave the Gift
$
Number Street
City State ZIP Code
Person’s relationship to you
Gifts with a total-value of more than $600. —=—- Describe the gifts _ 2 : Dates you gave Value
per person ee _-~-sC. -— __ the gifts
Person to Whom You Gave the Gift s
$

 

 

Number Street

 

City State ZIP Code

 

Person’s relationship to you

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6

 

 
Case 19-33061-acs Doci1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 16 of 80

Debtor 1 LaChandra Kaye Jones Oliver Case number (if known),

First Name Middle Name Last Name

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

YW No

(J Yes. Fill in the details for each gift or contribution.

Gifts or contributions to charities : Describe what you contributed : Dats you Value
that total more than $600 : : contributed :

 

Charity’s Name

 

 

Number Street

 

City State ZIP Code

[Parte List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

W No

L) Yes. Fill in the details.

 

Describe the property you fost and Describe any insurance coverage for the loss _ Date of your Value of property
i oe ,
fon eee ee : include the amount that insurance has paid. List pecina | insurance ioe ee

_ Gains on line 33 of Schedule AG: age

 

 

 

List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

Wi No
C) Yes. Fill in the details.

 

 

 

Description and value of any property transferred : Date payment or © Amount of payment
: ae transfer was
Person Who Was Paid pe made
Number Street : $
$

 

City State ZIP Code

 

Email or website address

 

 

Person Who Made the Payment, if Not You

 

Official Form 107 Statement of Financial Affairs for individuats Filing for Bankruptcy page 7

 

 
Case 19-33061-acs Doci1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 17 of 80

Debtor 1 LaChandra Kaye Jones Oliver Case number (i known).

First Name Middle Name Last Name

 

 

 

 

 

Description.and value of any property transferred Date payment.or Amount of
transfer was made payment

 

 

Person Who Was Paid

 

Number Street

 

 

City State ZIP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

 

 

 

 

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

WW No

CJ Yes. Fill in the details.

 

 

 

Description and vatue of any property transferred Date payment or. ..Amount of payment
: transfer was
_ 2 . uu, made
Person Who Was Paid
Number Street : es $
$

 

City State ZIP Code

 

 

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.
Wf No
C) Yes. Fill in the details.

Description and value of property Describe any property or payments received Date transfer.
transferred or debts paid in exchange was made

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

 

Person’s relationship to you

 

 

Person Who Received Transfer

 

Number Street

 

 

 

 

 

City State ZIP Code

 

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8

 
Case 19-33061-acs Doci1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 18 of 80

Debtor 1 LaChandra Kaye Jones Oliver Case number (i known),

First Name Middle Name Last Name

 

 

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

W No

QQ Yes. Fill in the details.

Description and value of the property transferred a Date transfer
ae was made

Name of trust

 

 

 

 

 

List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

W No

C) Yes. Fill in the details.

 

 

Last 4 digits of account number Type of accountor - Date account was Last balance before
: : instrument closed, sold,moved, closing or transfer
sor transferred
Name of Financial Institution
XXXX-_ CO) checking $
Number Street Q Savings

QO Money market

 

QO Brokerage

 

City State ZIP Code a Other

XXXX-__ Q) checking $

 

Name of Financia! Institution
Q Savings

 

Number Street QO Money market

QO Brokerage

 

L other.

 

City State ZIP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?

wf No
CU) Yes. Fill in the details.

 

 

Whoelsehad access toit? = Describe the contents ; Do you still
aes ee : have it?
Q No
Name of Financial Institution Name C) Yes

 

 

Number Street Number Street

 

 

City State ZIP Code

 

 

City State ZIP Code

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9

 
Case 19-33061-acs Doc1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 19 of 80

Debtor 4 LaChandra Kaye Jones Oliver

Case number (if known),
First Name Middle Name Last Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
No
C) Yes. Fill in the details. . .
Who else has or had access to it? Describe the contents a Do you still
_ : : have it?
CI No
Name of Storage Facility Name : | Yes
Number Street Number Street :
City State ZIP Code
City State ZIP Code
identify Property You Hold or Control for Someone Else
23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.
No
C) Yes. Fill in the details.
Where is the property? : Describe the property Value
Owner’s Name $
Numb Street
Number Street
City State ZIP Code
City State ZIP Code
ro Give Details About Environmental Information
For the purpose of Part 10, the following definitions apply:
2 Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.
# Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.
# Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.
Report all notices, releases, and proceedings that you know about, regardless of when they occurred.
24.Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?
wi No
CO Yes. Fill in the details.
Serene art “5 Eevironmental law, ifyouknowit Date of notice

 

 

 

 

 

 

Name of site Governmental unit
Number Street Number Street
City State ZIP Code
City State ZIP Code
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10

 
Case 19-33061-acs Doci1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 20 of 80

LaChandra

First Name

Jones Oliver

Last Name

Kaye

Middle Name

Debtor 1

 

25. Have you notified any governmental unit of any release of hazardous material?

wf No
C) Yes. Fill in the details.
Governmental unit

 

Case number (if known),

Environmental law, ifyou know it_

Date of:niotice

 

 

 

 

Name of site Governmental unit
Number Street Number Street

City State ZIP Code
City State ZIP Code

 

W No

C} Yes. Fill in the details.

 

 

Number Street

 

 

Case number

City State ZIP Code

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

Court or agency Nature of the case oe of the
Case title. :
Court Name oO Pending
Q On appeal

Q) Concluded

 

iw Give Details About Your Business or Connections to Any Business

C2 A member of a limited liability company (LLC) or limited liability partnership (LLP)
U A partner in a partnership
UJ An officer, director, or managing executive of a corporation

 

 

CJ An owner of at least 5% of the voting or equity securities of a corporation

wi No. None of the above applies. Go to Part 12.
CI Yes. Check all that apply above and fill in the details below for each business.

 

 

 

 

 

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
UL Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

 

 

 

 

 

 

 

 

Describe the nature of the business Employer Identification number
dd rrrr—<“—s—C—CSCSSC Do not include Social Security number or ITIN.
Business Name
EIN;
Number Street . psoas ene eereeoeneenrne gman menses
_ Name of accountant or bookkeeper Dates business existed
From To
City State ZIP Code ccs teseiiputienttesges sony ous .
Describe the nature of the business _ Employer identification number
usiness Name Do not include Social Security number or ITIN.
EIN;
Number Street oe Sen ae Tyner " 2 :
Name of accountant or bookkeeper as Dates business existed a
From To
City State ZIP Code

 

 

 

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy

page 11

 

 

 
Case 19-33061-acs Doc1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 21 of 80

Debtor 1 LaChandra Kaye Jones Oliver Case number (if known),

First Name Middle Name Last Name

 

 

Employer Identification number
_ Do not include Social Security number or ITIN.

Describe the nature of the business

 

 

 

 

 

 

Business Name

FIN;
Number Street Name of accountant or bookkeeper Dates business existed

From To
City State ZIP Code

 

 

 

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

WZ No

L) Yes. Fill in the details below.

Date issued

 

Name MM/DD/ YYYY

 

 

Number Street

 

 

City State ZiP Code

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

X Vivo. Moroklver XNA

igngture of Debtor Signature of Debtor 2

Date Cq134 1 A014 Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

WM No
UL) Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
wi No

CQ Yes. Name of person . Attach the Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119).

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12
Case 19-33061-acs Doc1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 22 of 80

Fill in this information to identify your case:

Debtor 1 LaChandra Kaye Jones Oliver

First Name Middle Name Last Name

Debtor 2 N/A

(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Western District of Kentucky

Case number L} Check if this is an
(If known) amended filing

 

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 sis

 

If you are an individual filing under chapter 7, you must fill out this form if:

@ creditors have claims secured by your property, or

m@ you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
If two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

Ea List Your Creditors Who Have Secured Claims

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

 

 

identify the creditor and the property that is collateral What do you intend to do with the property that ‘Did you-claim the property
ae secures a debt? : as exempt on Schedule C?
Creditor’s
ihe BB&T () Surrender the property. CI No
~ LJ Retain the property and redeem it. Wh ves
rope of 2019 Kia Optima WZ Retain the property and enter into a
securing debt: Reaffirmation Agreement.

(J Retain the property and fexplain]:

 

 

 

 

 

 

Creditor’s LJ Surrender the property. CI No
name ae LJ Retain the property and redeem it. O Yes
rope of CJ Retain the property and enter into a
securing debt: Reaffirmation Agreement.
UL) Retain the property and [explain]:

creditors CJ Surrender the property. LJ No

" L) Retain the property and redeem it. C) Yes
oropery of QO) Retain the property and enter into a
securing debt: Reaffirmation Agreement.

L) Retain the property and [explain]:

 

 

 

 

 

 

rredtors LI Surrender the property. LJ No
: ; ‘ UJ Retain the property and redeem it. Ll Yes

prope of QL) Retain the property and enter into a

securing debt: Reatffirmation Agreement.

L) Retain the property and [explain]:

 

 

 

Official Form 108 Statement of Intention for individuals Filing Under Chapter 7 page 1
Case 19-33061-acs Doc1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 23 of 80

Debtor 1 LaChandra Kaye Jones Oliver Case number (iF known)

First Name Middle Name Last Name

ra List Your Unexpired Personal Property Leases

 

For any unexpired personal property jease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

 

 

 

 

 

 

 

 

 

Describe your unexpired personal property leases Will the lease be assumed?
Lessor’s name: UO No
C) Yes

Description of leased

property:

Lessors name: LI No
CJ Yes

Description of leased

property:

Lessor’s name: LI No

Description of leased OQ) Yes

property:

Lessor’s name: CI No
LI) Yes

Description of leased

property:

Lessor’s name: CI No
Q) Yes

Description of leased

property:

Lessor’s name: UI No

QC} Yes

Description of leased

property:

Lessor’s name: QI No
CQ) Yes

Description of leased
property:

 

Under penaity of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

x Oran Merediwer X N/A

 

 

Righature of Debtor J Signature of Debtor 2
Date OF BN | BUG Date
MM/ DD / YYYY MM/ DD/ YYYY

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2
Case 19-33061-acs Doc1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 24 of 80

Fitl in this information to identify your case and this filing:

Debtor 1 LaChandra Kaye Jones Oliver

First Name Middle Name Last Name

Debtor 2 N/A

 

 

(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: Western District of Kentucky

Case number

 

C3 Check if this is an

 

 

amended filing

Official Form 106A/B
Schedule A/B: Property 12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

 

if iamie Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

WZ No. Go to Part 2.
CJ Yes. Where is the property?

What is the property? Check all that apply. Do not deduct:secured: claims or exemptions. Put
QO Single-family home the amount of any secured claims on Schedule D-

 

 

 

 

1.1. _ QO Duplex or multi-unit building Creditors Who Have Claims Secured by Property.

Street address, if available, or other description . ;
OQ Condominium or cooperative Current value of the Current value of the
LJ Manufactured or mobile home entire property? portion you own?
QO Land 5 0.00 0.00
LJ investment property

- Q Timeshare Describe the nature of your ownership
City State ZIP Code UO other interest (such as fee simple, tenancy by

 

the entireties, or a life estate), if known.
Who has an interest in the property? Check one.

C) Debtor 1 only

County C2 Debtor 2 only

O pebtor 1 and Debtor 2 only Q) Check if this is community property
(see instructions)

 

 

(J At least one of the debtors and another

Other information you wish to add about this item, such as local
property identification number:

 

If you own or have more than one, list here:

i ?
What is the property? Check all that apply. Do not deduct:secured claims or exemptions. Put
a) Single-family home the amount of any secured claims on Schedule D:

 

 

 

 

 

1.2. __. — LJ Duplex or multi-unit building Gregor Have Claims Secured by Property.

Street address, if available, or other description . :
Q) Condominium or cooperative Current value of the Current value of the
(J Manufactured or mobile home entire property? portion you own?
) tand $ 0.00 $ 0.00
LJ Investment property
O timesh Describe the nature of your ownership

City State ZIP Code g imesnare interest (such as fee simple, tenancy by

Other the entireties, or a life estate), if known.

Who has an interest in the property? Check one.

 

LJ Debtor 1 only
L} Debtor 2 only

C1 Debtor 1 and Debtor 2 only C) Check if this is community property
(J At least one of the debtors and another (see instructions)

 

County

Other information you wish to add about this item, such as local
property identification number:

 

Official Form 106A/B Schedule A/B: Property , page 1
Case 19-33061-acs Doc1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 25 of 80

Debtor 4 LaChandra Kaye

Jones Oliver

 

First Name Middle Name

1.3.

Last Name

 

Street address, if available, or other description

 

 

City State ZIP Code

 

County

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that number here. ......... 2... cece cca ee ec cect nena esa eedeeseeeanteeseeeneeneetee >

Describe Your Vehicles

What is the property? Check ail that apply.
QQ) Single-family home

OQ Duplex or multi-unit building

CY condominium or cooperative

(J Manufactured or mobile home

CY Land

Q Investment property

LJ Timeshare

(J other

 

Who has an interest in the property? Check one.
C) Debtor 1 only

LI Debtor 2 only

(J Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

Case number (if known),

Do not. deduct secured claims or exemptions. Put
the amount of any-secured claims.on Schedule-D:
Creditors Who Have Claims Secured by Property:

Current value of the Current value of the
entire property? portion you own?

§ 0.00 ¢ 0.00

 

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

L] Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

 

$ 0.00

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

No

| Yes

3.1, Make: Kia
Model: Optima
Year: 2019

Approximate mileage:

Other information:

 

 

 

 

If you own or have more than one, describe here:

3.2. Make:
Model:
Year:
Approximate mileage:

Other information:

 

i

Official Form 106A/B

Who has an interest in the property? Check one.
Jd Debtor 1 only

C3 Debtor 2 only

LI) Debtor 1 and Debtor 2 only

(CI At least one of the debtors and another

C} Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
L) Debtor 1 only

CL} Debtor 2 only

() Debtor 4 and Debtor 2 only

C2 at least one of the debtors and another

Cd check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditars Who Have Claims Secured by Praperty.

Current value of the Current value of the
entire property? portion you own?

$ 28,000.00 ¢ 14,000.00

 

Do not deduct secured'claims or.exemptions. Put
the amount of any secured claims on Schedule D-
Creditors. Who. Have Claims Secured by Property,

Current value of the Current value of the
entire property? portion you own?

$ 0.00 0.00

 

page 2
Case 19-33061-acs Doc1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 26 of 80

 

 

Do not deduct secured claims or exemptions. Put
‘the: amount of any secured: claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Debtor 1 LaChandra Kaye Jones Oliver Case number (if known)
First Name Middie Name Last Name
33. Make: Who has an interest in the property? Check one.
Model: CJ pebtor 1 only
J Debtor 2 only
Year:

Approximate mileage:

Other information:

 

 

 

 

3.4. Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

CJ Debtor 1 and Debtor 2 only
C) at teast one of the debtors and another

C] Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

CD Debtor 1 only

CL} Debtor 2 only

L) Debtor 1 and Debtor 2 only

(CJ At least one of the debtors and another

() Check if this is community property (see
instructions)

Current value of the Current value of the
entire property? portion you own?

$ 0.00 ¢ 0.00

 

Do not deduct secured-claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

5 0.00 ¢ 0.00

 

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

A) No
QC) Yes

4.1. Make:
Model:
Year:

Other information:

 

i
i

 

if you own or have more than one, list here:

42. Make:
Model:
Year:

Other information:

 

 

 

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here

Official Form 106A/B

Who has an interest in the property? Check one.
CY Debtor 1 only

LI Debtor 2 only

C3 Debtor 1 and Debtor 2 only

CJ At teast one of the debtors and another

C] Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

Q) Debtor 1 only

LY Debtor 2 only

C) Debtor 1 and Debtor 2 only

CJ At ieast one of the debtors and another

C Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any. secured claims on Schedule D-
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ 0.00 ¢ 0.00

 

Oo not deduct secured claims or exemptions. Put
the amount of any secured claims. on Schedule D:

Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ 0.00 0.00

 

14,000.00

page 3

 
Case 19-33061-acs Doc1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 27 of 80

Debtor 4 LaChandra Kaye Jones Oliver

First Name Middle Name Last Name

| Pare 3: Describe Your Personal and Household Items

Do you:own or have any legal or equitable interest in any of the following items?

Case number (if known),

 

 

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

 

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UL) No
Wd Yes. Describe......... Living room furnitures , no dynette set, bedroom set $ 300.00
7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games
{J} No :
(i Yes. Describe.......... 1- 55'TV $300 / 1- 32' TV $150 $ 450.00
8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
i No
Q) Yes. Describe.......... $ 0.00
9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments
b No
UJ Yes. Describe.......... cloths $ 0.00
10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
4&4 No
C) Yes. Describe.......... $ 0.00
11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
LJ No
iA Yes. Describe.......... 2 daughters cloths $300 / 1 adult cloths $200 $ 500.00
12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver
bd No
Q) Yes. Describe.......... g¢  ———i.00
13. Non-farm animals
Examples: Dogs, cats, birds, horses
bd No
L] Yes. Describe.......... $ 0.00
14. Any other personal and household items you did not already list, including any health aids you did not list
id No
) Yes. Give specific $ 0.00
information. ............. oo
15. Add the dollar vaiue of all of your entries from Part 3, including any entries for pages you have attached § 1250.00

 

 

 

for Part 3. Write that number here

 

 

Officiat Form 106A/B

Schedule A/B: Property

 

 

 

 

page 4

 
 

 

Case 19-33061-acs Doc1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 28 of 80

Debtor 1 LaChandra Kaye Jones Oliver

First Name. Middle Name Last Name

Case number (known)

 

leet Describe Your Financial Assets

 

Do you own or have any legal or equitable interest. in any of the following? : Current value of the
: gee : portion you own?
Do not deduct secured-claims
‘or exemptions,
16.Cash

Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

W No

Q YES oc cccceccccessscesescessssesecesesusssvassssesasesevssssrssssasaseasaeeesasstansasacstaseesisessscissevavaevavacavauvevaveraueevsstevevvestevaeavarseeae Cash: oooccccccccccccccceee $ 0.00

17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. if you have multiple accounts with the same institution, list each.

WB Ves occ: Institution name:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

17.1. Checking account: Fifth Thirdnk Bank $ 0.00
17.2. Checking account: $ 0.00
17.3. Savings account: $ 0.00
17.4. Savings account: $ 0.00
17.5. Certificates of deposit: $ 0.00
17.6. Other financial account: $ 0.00
17.7. Other financial account: $ 0.00
17.8. Other financial account: $ 0.00
17.9. Other financial account: $ 0.00
18. Bonds, mutual funds, or publicly traded stocks

Examples: Bond funds, investment accounts with brokerage firms, money market accounts

a No

LD) Yes... Institution or issuer name:

$ 0.00
0.00
0.00
19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in

an LLC, partnership, and joint venture

4 No Name of entity: % of ownership:

LI Yes. Give specific 0% % $ 0.00
information about 0% re
[= en ° % $ 0.00

0% § 0.00

 

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 5
 

 

 

 

Case 19-33061-acs Doci Filed 09/24/19 Entered 09/24/19 11:26:40

Debtor 1 LaChandra Kaye Jones Oliver Case number (if known)

 

Page 29 of 80

 

First Name Middle Name Last Name

 

 

 

 

 

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

Wd No

C) Yes. Give specific _!ssuer name:
information about

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

thEM 0.0... $ 0.00
$ 0.00
$ 0.00
21. Retirement or pension accounts
Examples: interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
CJ No
WJ Yes. List each
account separately. Type of account: Institution name:
401(k) or similar plan: Fidelity $ 530.00
Pension pian: $ 0.00
Retirement account: $ 0.00
Keogh: $ 0.00
Additional account: $ 0.00
Additional account: $ 0.00
22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others
LJ No
Wi VOS occ Institution name or individual:
Electric: LG&E Deposited $ 275.00
Gas: $ 0.00
Heating oil: $ 0.00
Security deposit on rental unit: Rent Deposited $ 200.00
Prepaid rent: $ 0.00
Telephone: $ 0.00
Water: $ 0.00
Rented furniture: $ 0.00
Other: $ 0.00
_ 23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
WI No
CD Yes ioe Issuer name and description:
0.00
$ 0.00
$ 0.00
Official Form 106A/B Schedule A/B: Property page 6
 

Case 19-33061-acs Doc1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 30 of 80

Debtor 1 LaChandra Kaye Jones Oliver Case number (if known)

 

 

First Name Middle Name Last Name

 

 

 

 

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WI No
ee Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):
0.00
0.00 0.00
0.00
25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit
W No
LI] Yes. Give specific
information about them..... $ 0.00
26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
Wi No
CJ Yes. Give specific
information about them... $ 0.00
27. Licenses, franchises, and other general intangibies
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
W No
Q) Yes. Give specific
information about them... $ 0.00
_ Money or property owed to you? - Current value of the
: : : portion you own?
Do not deduct secured
claims or exemptions.
28. Tax refunds owed to you
WY No
L) Yes. Give specific information Federal: $ 0.00
about them, including whether
you already filed the returns State: $. 0.00
Soe eeeseneeeees
and the tax year: Local: $ 0.00
29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
i No
LI Yes. Give specific information..............
Alimony: $ 0.00
Maintenance: $ 0.00
Support: $ 0.00
Divorce settlement: $ 0.00
Property settlement: $ 0.00
_ 30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
Wl No ,
C} Yes. Give specific information..............
P 5 0.00

 

 

Official Form 106A/B Schedule A/B: Property

page 7

 

 

i
i
'
Case 19-33061-acs Doci1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 31 of 80

Debtor 1 LaChandra Kaye Jones Oliver Case number (if known)

First Name Middle Name Last Name

 

 

 

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

WJ No

C) Yes. Name the insurance company

. _ Company name: Beneficiary: Surrender or refund value:
of each policy and list its value. ...

0.00
0.00
0.00

 

 

32. Any interest in property that is due you from someone who has died

If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

No

L) Yes. Give specific information..............

 

 

s 0.00

 

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
: Examples: Accidents, employment disputes, insurance claims, or rights to sue

W No

( Yes. Describe each claim. 0...

 

 

 

5 0.00

 

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

(2 No

UJ Yes. Describe each claim.
| ; 0.00

 

 

 

 

35. Any financial assets you did not already list

Wd No
LJ Yes. Give specific information............ ; 0.00

 

 

 

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
| for Part 4, Write that number here cc eccccccseesssesteecsvssstvesvasevunvesessveversesssivstsssinessssisevssesrenenserensseeseanseessan > $ 1,005.00

 

 

 

Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

 

37.Do you own or have any legal or equitable interest in any business-related property?
0 No. Go to Part 6.
LJ Yes. Go to line 38.

 

 

 

 

Current value of the
portion you own?
Do-not.deduct secured claims
orexemptions.
38. Accounts receivable or commissions you already earned
2 No
UL) Yes. Describe.......
$ 0.00
39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
A No
QO) Yes. Describe....... 5 0.00

 

 

 

 

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 8

 
Case 19-33061-acs Doc1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 32 of 80

Debtor 1 LaChandra Kaye Jones Oliver Case number (if known),

 

 

First Name Middle Name Last Name

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wi No .
CJ Yes. Describe....... 5 0.00
41. inventory
Wi No j
Q) Yes. Describe....... $ 0.00
42. Interests in partnerships or joint ventures
Wf No
C) Yes. Describe...... Name of entity: % of ownership:
% 0.00
% $ 0.00
% 0.00
43. Customer lists, mailing lists, or other compilations
Wd No
QO) Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
Q) No
Q1 Yes. Describe........
$ 0.00
bascesessnnon tan teem
44. Any business-related property you did not already list
WA No
a] Yes. Give specific $ 0.00
information .........
$ 0.00
$ 0.00
$ 0.00
$ 0.00
$ 0.00
45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $ 0.00
for Part 5. Write that mumber Were 2c cece essen sessnnnisnescarnssastvsessvieeranesssvissisnneansatsstivacsstsssasauensesitussaveceaseces >

 

 

ie 1a aoH Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

Wl No. Go to Part 7.
QD Yes. Go to line 47.

Current value of the

portion you own?

 

Donat deduct secured claims
orexemptions.
47, Farm animals
Examples: Livestock, poultry, farm-raised fish
bd No
ee }
$ 0.00

 

 

Official Form 106A/B Schedule A/B: Property page 9

 
Case 19-33061-acs Doc1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 33 of 80

LaChandra

First Name

Jones Oliver

Last Name

Debtor 1 Kaye

 

Middle Name

48. Crops—either growing or harvested

Case number (if known),

 

Wi No

Cl Yes. Give specific
information. ............

5 0.00

 

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

WZ No

 

 

5 0.00

 

 

 

 

 

 

51. Any farm- and commercial fishing-related property you did not already list

Wd No

 

LI} Yes. Give specific
information. ............

 

 

: 52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached

for Part 6. Write that number here

 

 

 

5 0.00

 

5 0.00

 

5 0.00

 

 

 

Describe All Property You Own or Have an Interest in That You Did Not List Above

 

 

» 53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

 

W No

L) Yes. Give specific
information. ............

 

 

 

 

54. Add the dollar value of all of your entries from Part 7. Write that number here ...............

5 0.00
0.00
0.00

 

§ 0.00

 

 

 

 

 

 

List the Totals of Each Part of this Form

 

56. Part 2: Total vehicles, line 5

57. Part 3: Total personal and household items, fine 15

58. Part 4: Total financial assets, line 36 $ 1,005.00

59. Part 5: Total business-related property, line 45 $ 0.00

60. Part 6: Total farm- and fishing-related property, line 52

 

 

61. Part 7: Total other property not listed, line 54

62. Total personal property. Add lines 56 through 61... on)

63. Total of all property on Schedule A/B. Add line 55 + line 62. 0.00... cece eect eee

 

 

 

Official Form 106A/B Schedule A/B: Property

55. Part 1: Total real estate, HIM@ 2 oo... cne csc eseeseeeseesereaeacsenesseeesenseceaesessteseesstesseeesee
s 14,000.00

5 1,250.00

5 0.00
+5. 0.00

|g 16,255.00

 

Copy personal property total >

$ 0.00

+5 16,255.00

 

5 16,255.00

 

 

 

page 10

 

pr ge

Senne ENOTES aT OI
Case 19-33061-acs Doci1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 34 of 80

Fill in this information to identify your case:

Debtor 4 LaChandra Kaye Jones Oliver

First Name Middle Name Last Name

Debtor 2 N/A

 

 

(Spouse, if filing} First Name Middle Name Last Name

United States Bankruptcy Court for the: Western District of Kentucky

Case number LJ Check if this is an
(Hf known) amended filing

 

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/16

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds--may be untimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

REE tcontity the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

Q) You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
wi You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on... Current value of the Amount of the exemption you claim Specific laws that allow exemption

 

 

 

Schedule A/B that lists this property portion you own
Copy the value from Cheek only one box foreach exemption.
Schedule A/B
Sesciptin, BB&I____—§. 26,931.30 Os
Line from CJ 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
description: 4 im $14,000.00 Os
Line from 3 LJ 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief .
description: ousehold ss $ 1,250.00 Os
Line from C} 100% of fair market value, up to
Schedule A/B: 4. any applicable statutory limit

3. Are you claiming a homestead exemption of more than $160,375?
(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

WZ No

() Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
CJ No
CY Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of __
Case 19-33061-acs Doc1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 35 of 80

Debtor 1 LaChandra Kaye

Middle Name Last Name

First Name

Additionai Page

Brief description of the property and line

Jones Oliver

Current value of the

 

Case number (if known)

 

Amount of the exemption you claim Specific laws that allow exemption

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

on Sci fe at lists this property portion you own eS

Schedule A/B that lists thi ort Soa
Copy the value from Check only one box for each exemption
Schedule A/B , i

ene pion; 2 Daughters Cloths 300.00 Os

Line from 11 CL 100% of fair market value, up to

Schedule A/B: any applicable statutory limit

Brief

description: —lAdultCloths sg 200.00 Os

Line from L) 100% of fair market value, up to

Schedule A/B: 411 any applicable statutory limit

Scccription: Fifth Third Bank 0.00 Os

Line from 17 CL) 100% of fair market value, up to

Schedule A/B: —— any applicable statutory limit

Soscription:  Retifement-Fidelity _— 530.00 Qs

Line from 21 C1} 100% of fair market value, up to

Schedule A/B: any applicable statutory limit -

description, | LG&E Deposited § 275.00 Qs

Line from L) 100% of fair market value, up to

Schedule A/B: 22 any applicabie statutory limit

Ssaription: Rent Deposited § 200.00 Qs

Line from 22 L] 100% of fair market value, up to

Schedule A/B: — any applicable statutory limit

scscription: Acceptance Now $ 3,703.00 Os

Line from £) 100% of fair market value, up to

Schedule A/B: any applicable statutory limit

Hescription, = DC/PayLeaseLle 0.00 Os

Line from C) 100% of fair market value, up to

Schedule A/B:: ——— any applicable statutory limit

Brief

description: $ Os

Line from C) 100% of fair market value, up to

Schedule A/B:. ~~ any applicable statutory limit

Brief

description: $ Os

Line from €] 100% of fair market value, up to

Schedule A/B: any applicable statutory limit

Brief

description: $ Og

Line from CI] 100% of fair market value, up to

Schedule 4/8: ———-~ any applicable statutory limit

Brief

description: $ Qs

Line from CJ 100% of fair market vaiue, up to

Schedule A/B: — any applicable statutory limit

Official Form 106C

Schedule C: The Property You Claim as Exempt page. of _
Case 19-33061-acs Doc1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 36 of 80

Fill in this information to identify your case:

Debtor 1 LaChandra Kaye Jones Oliver

First Name Middle Name Last Name

 

Debtor 2 N/A

(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Western District of Kentucky

 

Case number

(if known) UL) Check if this is an
amended filing

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12/15

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

 

1. Do any creditors have claims secured by your property?
(.) No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
Yes. Fill in all of the information below.

List All Secured Claims

2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
foreach claim. {f more than one creditor has a particular claim, list the other creditors in Part 2.
As much as possible, list the claims in alphabetical order according to the creditor's name.

           

 

 

 

 

 

 

 

 

 

BB&T Describe the property that secures the claim: $ 26,931.30 $ 28,000.00 $
Creditor’s Name
3534 Bardstown Rd 2019 Kia Optima
Number Street
As of the date you file, the claim is: Check all that apply.
) Contingent
Louisville KY 40218 (1) Unliquidatea
City State ZIP Code Q Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
8 Debtor 1 only rf An agreement you made (such as mortgage or secured
Q) Debtor 2 only car loan)
(3 Debtor 1 and Debtor 2 only LJ Statutory lien (such as tax lien, mechanic's lien)
() At teast one of the debtors and another (J Judgment lien from a lawsuit

QO) other (including a right to offset)
CL) Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number _

2.2

 

Describe the property that secures the claim: $ 0.00 $ 0.00 $ 0.00

 

 

Creditor’s Name

 

 

 

 

 

 

Number Street
As of the date you file, the claim is: Check ail that apply.
a] Contingent
Unliquidated
City State ZIP Code oO Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
1 Debtor 1 only ( An agreement you made (such as mortgage or secured
(2 Debtor 2 only car loan)
U) Debtor 1 and Debtor 2 only LI Statutory lien (such as tax lien, mechanic's lien)
() Atleast one of the debtors and another QQ Judgment lien from a lawsuit
L) Other (including a right to offset)
C) Check if this claim relates to a

community debt
Date debt was incurred Last 4 digits of account number ___

‘epee

Add the dollar value of your entries in Column A on this page. Write that number here:

    

Te TT OT ESSA SEER UE TE RCE EEE EU eee TEE TERT

 

 

 

p—26.931.30|

 

Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1 of

armen tees
Case 19-33061-acs Doc1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 37 of 80

Debtor 1 LaChandra Kaye

Jones Oliver Case number (if known)

 

First Name Middle Name

Last Name

 

Additional Page

After listing any entries on this page, number them beginning with 2.3, followed

by 2.4, and so forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Creditor's Name

Describe the property that secures the claim: $ 0.00 $ 0.00 $ 0.00
Creditors Name
Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent
City State ZIP Code Q) unliquidated
Q Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
() Debtor 4 only Q) An agreement you made (such as mortgage or secured
C) Debtor 2 only car loan)
U) Debtor 4 and Debtor 2 only O Statutory lien (such as tax lien, mechanic's lien)
(J Atleast one of the debtors and another CY Judgment lien from a lawsuit
O) other (including a right to offset)
(J Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number
|_| Describe the property that secures the claim: $ 0.00 $. 0.00 $. 0.00
Creditors Name
Number Street
As of the date you file, the claim is: Check all that apply.
LI Contingent
C] Unliquidatea
City State ZIP Code oO Disputed
2
Who owes the debt? Check one. Nature of lien. Check ail that apply.
1 Debtor 1 only QC) An agreement you made (such as mortgage or secured
QO) Debtor 2 only car loan)
LJ Debtor 1 and Debtor 2 only (J Statutory lien (such as tax lien, mechanic's lien)
LJ Atleast one of the debtors and another Q Judgment lien from a lawsuit
QQ Other (includi ight to offset
(] Check if this claim relates to a Other (including a right to offset)
community debt
Date debt was incurred Last 4 digits of account number
|_| Describe the property that secures the claim: $. 0.00 $ 0.00 $ 0.00

 

 

 

Number Street

 

 

 

 

 

City State ZIP Code

Who owes the debt? Check one.

Debtor 1 only

Debtor 2 only

Debtor 1 and Debtor 2 only

At least one of the debtors and another

O OOOO

Check if this claim relates to a
community debt

Date debt was incurred

 

Write that number here:

Official Form 106D

Add the dollar value of your entries in Column A on this page. Write that number here: |.

If this is the last page of your form, add the dollar value totais from all pages.

Additional Page of Schedule D: Creditors Who Have Claims Secured by Property

As of the date you file, the claim is: Check all that apply.

U) Contingent

QQ Unliquidated

QO Disputed

Nature of lien. Check all that apply.

Q) An agreement you made (such as mortgage or secured
car loan)

) Statutory lien (such as tax lien, mechanic's lien)

C) Judgment lien from a lawsuit

(3 Other (including a right to offset)

Last 4 digits of account number ___

   
 

26,931.30
26,931.30

 

page__or___

 
Case 19-33061-acs Doc1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 38 of 80

LaChandra Kaye Jones Oliver

First Name Middle Name Last Name

Ea List Others to Be Notified for a Debt That You Already Listed

Debtor 1 Case number (if known).

 

Use this page only if you have others to be notified about your bankruptcy fora debt that you already listed in Part 1. For example, if a-collection
agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if
you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. if you do.not have-additional persons to

be notified for any debts in Part:1, do not fill out or submit this page.

[]

Name Last4 digits ofaccountnumber—
Number Street
City State ZIP Code

On which line in Part 1 did you enter the creditor?
Name Last4 digits ofaccountnumber
Number Street
City State ZIP Code

On which line in Part 1 did you enter the creditor?
Name Last 4 digits of accountnumber
Number Street
City State ZIP Code

On which line in Part 1 did you enter the creditor?
Name Last 4 digits ofaccountnumber
Number Street
City State ZIP Code

On which line in Part 1 did you enter the creditor?
Name Last 4 digits ofaccountnumber
Number Street
City State ZIP Code

On which line in Part 1 did you enter the creditor?
Name Last 4 digits ofaccountnumber_
Number Street
City State ZIP Code

Official Form 106D Part 2 of Schedule D: Creditors Who Have Claims Secured by Property page of

 

 

 

 

On which line in Part 1 did you enter the creditor?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 19-33061-acs Doci1 Filed 09/24/19

Fillin this information to identify your case:

Debtor 4 LaChandra Kaye Jones Oliver

Entered 09/24/19 11:26:40 Page 39 of 80

 

First Name Middle Name Last Name

Debtor 2 N/A

 

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: Western District of Kentucky

Case number
(If known)

 

 

Q) Check if this is an
amended filing

 

Official Form 106E/F

 

Schedule E/F: Creditors Who Have Unsecured Claims

12/15

 

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. lf more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of

any additional pages, write your name and case number (if known).

se us All of Your PRIORITY Unsecured Claims

1. Do any creditors have priority unsecured claims against you?

Gd No. Go to Part 2.
Q Yes.

2. List all of your priority unsecured claims. if a creditar has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, lisi that claim here and show.both-priority and
nonpriority amounts. As much as possible, list the claims in-alphabetical order according to the creditor's name. If you have more than two priority
unsecured claims, fill out the Continuation Page of Part 1. if morethan one creditor holds a particular claim, list the other creditors.in Part 3.

(For an explanation of each typeof claim, see the instructions for this form in the instruction booklet.)

 

 

 

 

 

 

 

 

 

 

 

 

Ne iorit
amount
2.4
Last 4 digits ofaccountnumber_ oS $, $
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
City State ZIP Code C1 Contingent
C) Unliquidated
Who incurred the debt? Check one. OQ) bisputea
Q) Debtor 1 only
{1 Debtor 2 only Type of PRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only L} Domestic support obligations
At least one of the debtors and another () Taxes and certain other debts you owe the government
O) Check if this claim is fora community debt O) Claims for death or personal injury while you were
Is the claim subject to offset? intoxicated
O No L) other. Specify
C) Yes
[2.2 | Last 4 digits of accountnumber $ $ $

Priority Creditors Name

 

Number Street

 

 

City State ZIP Code

Who incurred the debt? Check one.

Cl] Debtor 1 only

LJ Debtor 2 only

U) Debtor 1 and Debtor 2 only

Cl) At least one of the debtors and another

C1 Check if this claim is for a community debt

Is the claim subject to offset?

LI No
QC) ves

 

 

When was the debt incurred?

As of the date you file, the claim is: Check all that apply
Q Contingent

Q) unliquidated

O) Disputed

Type of PRIORITY unsecured claim:
Domestic support obligations
Taxes and certain other debts you owe the goverment

Claims for death or personal injury while you were
intoxicated

Other. Specify

O ooo

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

page lof
Case 19-33061-acs Doc1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 40 of 80

Debtor 1 LaChandra Kaye Jones Oliver

First Name Middle Name Last Name

Case number (i known)

 

   
    

 

[_]

Your PRIORITY Unsecured Claims — Continuation Page

After listing any entries on this.page, number them beginning with 2.3, followed by 2.4, and so forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Last4 digits ofaccountnumber $.
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent
City State ZIP Code ) Unliquidated
me Disputed
Who incurred the debt? Check one.
(2 Debtor 1 only Type of PRIORITY unsecured claim:
5 Debtor 2 only () Domestic support obligations
Debtor 1 and Debtor 2 only (J Taxes and certain other debts you owe the goverment
() At least one of the debtors and another : aa ,
C] Claims for death or personal injury while you were
LJ) Check if this claim is for a community debt intoxicated
ther. Speci
C1 other. Specify
Is the claim subject to offset?
C) No
C) Yes
Last 4 digits of accountnumber $
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
O Contingent
City State ZIP Code (2 Untiquidated
Q Disputed
Who incurred the debt? Check one.
(} Debtor 4 only Type of PRIORITY unsecured claim:
4 Debtor 2 only () Domestic support obligations
Debtor 1 and Debtor 2 only U) Taxes and certain other debts you owe the government
(C) At least one of the debtors and another . _
() Claims for death or personal injury while you were
O) Check if this claim is for a community debt intoxicated
Q) other. Specify
Is the claim subject to offset?
QU No
U) Yes
Last 4 digits of account number ___ $.

 

Priority Creditors Name

 

Number Street

 

 

City State ZIP Code

Who incurred the debt? Check one.

(2 Debtor 1 only

U) Debtor 2 only

LJ Debtor 1 and Debtor 2 only

C} At least one of the debtors and another

LJ Check if this claim is for a community debt

Is the claim subject to offset?

LI No
U) Yes

Official Form 106E/F

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Q Contingent
QO) unliquidated
C) Disputed

Type of PRIORITY unsecured claim:

Domestic support obligations
Taxes and certain other debts you owe the government

Claims for death or personal injury while you were
intoxicated

Other. Specify

O DOO

 

Schedule E/F: Creditors Who Have Unsecured Claims

 

 

page. of

 

 
Case 19-33061-acs Doc1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 41 of 80

Debtor 1 LaChandra Kaye

Jones Oliver

 

First Name Middle Name Last Name

| Part 2: | List All of Your NONPRIORITY Unsecured Claims

Case number (if known)

 

3. Do any creditors have nonpriority unsecured claims against you?

LI No. You have nothing to report in this part. Submit this form to the court with your other schedules.

Yes

claims fill out the Continuation Page of Part 2.

 

 

 

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
nonpriority unsecured claim, list the créditor separately for each claim. For each claim listed, identily what type of claim it is: Do not list claims already
included in Part 1. lf more than one creditor holds a particular claim, list the other creditors in Part 3.{f you have more than three nonpriority unsecured

 

 

 

 

 

 

 

 

 

Nonpriority Creditors Name

Po Box 950257

 

 

 

Number Street
Louisville KY 40295
City State ZIP Code

Who incurred the debt? Check one.

VM Debtor 1 only

CQ debtor 2 only

LJ Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

C) Check if this claim is for a community debt

is the claim subject to offset?

WM No
CI Yes

fx | AFNI Inc Last 4 digits of account number_2 0 9 O 21.08
Nonpriority Creditors Name SE
Po Box 3097 When was the debt incurred? 02/26/2019
Number Street
Bloomington IL 61702
City State ZIP Code As of the date you file, the claim is: Check all that apply.

Q) Contingent
Who incurred the debt? Check one. U Unliquidated
, Debtor 4 only Q) Disputed
CJ Debtor 2 only
(J Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
(J) At least one of the debtors anc another QO Student ioans
QO] Check if this claim is for a community debt QO Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Is the claim subject to offset? UJ Debts to pension or profit-sharing plans, and other similar debts
Ui no \@ Other. Specify Foundation Radiology Group
LJ) Yes

4.2 | Akron Billing Center Last 4 digits of account number _9 1 1 6 s___—1,173.00_
Nonpriority Creditors Name When was the debt incurred? 09/01/2019
3585 Ridge Park Dr
Number Street
Akron OH 44333 As of the date you file, the claim is: Check all that apply.

City State ZIP Code OQ contingent
Who incurred the debt? Check one. OQ) unliquidated
a Debtor 1 only O Disputed
LY Debtor 2 only ;
O) Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
(} At least one of the debtors and another LJ Student loans
ao. . . Q Obligations arising out of a separation agreement or divorce
U Check if this claim is for a community debt that you did not report as priority claims
Is the claim subject to offset? UO) Debts to pension or profit-sharing plans, and other similar debts
WZ no WA other. Specify Mercy St Vincent & Medical
U) Yes

4.3 :

Baptist Health Last 4 digits of account number _7 _7 _9 _2 582.26

When was the debt incurred? 05/17/2019

As of the date you file, the claim is: Check all that apply.

Q Contingent
() Unliquidated
) Disputed

Type of NONPRIORITY unsecured claim:

C) Student loans

C) Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

C) Debts to pension or profit-sharing plans, and other similar debts

Other. Specity_Occupational Therapy

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims page__ of

 
Case 19-33061-acs Doc1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 42 of 80

Debtor 4 LaChandra Kaye Jones Oliver

 

First Name Middle Name Last Name

Case number (if known)

Your NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number ther beginning with 4.4, follawed by 4.5, and so forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.4 _ | 3
Capital One Last 4 digits of account number O  _! 5 vv $ 866.92
Nonpriority Creditors Name 07/20 (201 7
When was the debt incurred?
Po Box 6492 TT
Number Street
As of the date you file, the claim is: Check all that apply.
Carol Stream IL 60197 ¥ PP
City State ZIP Code (2) Contingent
LJ Untiquidated
Who incurred the debt? Check one. OQ bisputea
| Debtor 1 only
( Debtor 2 only Type of NONPRIORITY unsecured claim:
UO) Debtor 1 and Debtor 2 only QO] Student loans
(J At least one of the debtors and another Obligations arising out of a separation agreement or divorce that
©) Check if this claim is for a community debt you did not report as Priority claims ,
QO Debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? WM other. Specity_ Credit Card
of No
U Yes
4.5] igi 209 QO 544.00
Credit One Bank Last 4 digits of account number 24 VO gy VU $ .
Nonpriority Creditors Name
. When was the debt incurred? 01/22/2018
6801 S Cimarron Rd a
Number Street
As of the date you file, the claim is: Check all that apply.
Las Vegas NV 89193 ¥ pPly
City State ZIP Code (2 Contingent
Q) Unliquidated
Who incurred the debt? Check one. © pisputea
i Debtor 1 only
C2 Debtor 2 only Type of NONPRIORITY unsecured claim:
U) Debtor 1 and Debtor 2 only QO] Student loans
Cy Atleast one of the debtors and another O2 Obligations arising out of a separation agreement or divorce that
() Check if this claim is for a community debt you did not report as priority claims _
(3 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? W other. Specify Credit” Card
mf No
L) Yes
46 | $ 44.99

Centerstone Kentucky

 

Nonpriority Creditor's Name

10101 Linn Station Rd Ste 600

 

 

Number Street
Louisville KY 40223
City State ZIP Code

Who incurred the debt? Check one.

U Debtor 1 only

C) Debtor 2 only

(I Debtor 1 and Debtor 2 only

() At least one of the debtors and another

U) Check if this claim is for a community debt

is the claim subject to offset?

4 No
LJ Yes

 

Last 4 digits of account number 8 7 6 5
When was the debt incurred? 07/22/2019

As of the date you file, the claim is: Check all that apply.

OQ Contingent
C) Unliquidatea
Q Disputed

Type of NONPRIORITY unsecured claim:

OQ) Student !oans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

U) Debts to pension or profit-sharing plans, and other similar debts

wi Other. Specify, Medical

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

page. of

 
Debtor 1

Case 19-33061-acs Doc1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 43 of 80

LaChandra Jones Oliver

First Name Middle Name

Kaye

Last Name

Case number (if known),

Your NONPRIORITY Unsecured Ciaims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Official Form 106E/F

 

 

 

Who incurred the debt? Check one.

VM Debtor 1 only

L) Debtor 2 only

L) Debtor 1 and Debtor 2 only

CD Atleast one of the debtors and another

L) Check if this claim is for a community debt

Is the claim subject to offset?

a No
C2 Yes

After listing any entries on this page, number them beginning with 4.4, followed by.4.5, and:so forth. Totat.claim
4.7 . ‘ Last 4 digits of account number 2039 0
Credit Clearing House tS 3__114.00
Nonpriority Creditors Name
When was the debt incurred? 04/01/2019
Po Box 1209 _—_
Number Street
we As of the dat u file, the claim is: Check all that apply.
Louisville KY 40202 of the date you file, the claim is: Check all that apply
City State ZIP Code Q) Contingent
(1) Untiquidated
Who incurred the debt? Check one. QO Disputed
Yi Debtor 1 only
U) Debior 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only 2] Student loans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
Q) Check if this claim is for a community debt you did not report as priority claims
QO) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? WA other. Specity Medical Southern Emerg
NS
OQ) Yes
+8] ' 9720
Credit Clearing House Last 4 digits of account number 9 7 2 OQ. 3 _275.09
Nonpriority Creditors Name
When was the debt incurred?
Po Box 1209
Number Street As of the date you file, the claim is: Check all that appl
ar u file, the claim is: .
Louisville KY 40201 y Se Reneck a Nat apply
City State ZIP Code C) Contingent
; QC) Untiquidatea
Who incurred the debt? Check one. Q bisputea
VU Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only Q student loans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
cans , . you did not report as priority claims
Q) Check if this claim is for a community debt
C) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? A other. speciy Medical
od No
C) Yes
49 23.60
: : : Last 4 digits of accountnumber 2 0 9 O §__<“——
Credit Collection Services 9 4S StS
Nonpriority Creditor’s Name
When was the debt incurred? 06/23/2019
725 Canton St  __
Number Street As of the date you file, the claim is: Check all that appl
Ce) le, : .
Norwood MA 02062 jate you fi e claim is: Check all that apply
City State ZIP Code Q) Contingent

() unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

LI Student toans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C) Debts to pension or profit-sharing plans, and other similar debts

Wd other. Specify Quest Diagnostics Incorp

 

Schedule E/F: Creditors Who Have Unsecured Claims

page. of

 
Debtor 1

 

After listing any entries:on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

5.1

 

 

 

Case 19-33061-acs Doci1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 44 of 80

LaChandra Kaye Jones Oliver

 

First Name Middle Name Last Name

Case number (if known)

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

Total claim

Last 4 digits of account number 2. 0 9 O

 

 

 

 

 

 

Official Form 106E/F

 

 

 

Who incurred the debt? Check one.

VU Debtor 1 only

LJ Debtor 2 only

LJ Debtor 1 and Debtor 2 only

L) At least one of the debtors and another

CL] Check if this claim is for a community debt

Is the claim subject to offset?

wf No
Ld ves

Dept Of ED/Navient 81,045.
Nonpriority Creditors Name 05/05/201 7
When was the debt incurred?
Po Box 9635 oo
Number Street As of the date you file, the claim is: Check all that appi
Wilkes Barre PA 18773 yous poy
City State ZIP Code QO) Contingent
(2) unliquidated
Who incurred the debt? Check one. a Disputed
Yi Debtor 1 only
U Debtor 2 onty Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only w Student loans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
Q) Check if this claim is for a community debt you did not report as priority claims a
L] Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? C) other. Specify
wf No
QC) Yes
5.2| igi 209 0
Diversified Consultnts Last 4 digits of accountnumber 2 0 9 O. 3464.00
Nonpriority Creditor's Name
When was the debt incurred? 02/01/2019
Po Box 551268 OT
Number Street As of the date you file, the claim is: Check all that appl
: . : at apply.
Jacksonville FL 32255 y pry
City State ZIP Code O) Contingent
Q) unliquidated
Who incurred the debt? Check one. © bisputed
4 Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
CY Debtor 1 and Debtor 2 only 2 Student loans
C1 Atleast one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
CJ Check if this claim is for a community debt you did not report as prionty claims .
O) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Wf other. specity DirecTV
| No
O) Yes
5.3 3149 5 466.79
General Service Bureau Inc Last 4 digits of accountnumber 3 1 1 9
Nonpriority Creditor's Name
. When was the debt incurred? 02/26/2019
10303 Crown Point Ave Ste 210
Number Street As of the date you file, the claim is: Check all that app!
ile, im is: Check all that apply.
Omaha NE 68134 y py
City State ZIP Code OQ) Contingent

Q Unliquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

Q) student loans

O) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

UO Debts to pension or profit-sharing plans, and other similar debts
wi Other. Specify.

 

 

Schedule E/F: Creditors Who Have Unsecured Claims

 

20

page of
Case 19-33061-acs Doc1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 45 of 80

Debtor 4 LaChandra Kaye Jones Oliver

 

First Name Middle Name Last Name

Case number (if known).

Your NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

 

 

 

 

 

 

 

Gla Collection Co

 

Nonpriority Creditors Name

2630 Gleeson Ln

 

 

Number Street
Louisville KY 40299
City State ZIP Code

Who incurred the debt? Check one.

U Debtor 1 only

CD Debtor 2 only

Q) Debtor 1 and Debtor 2 only

LJ] At least one of the debtors and another

U) Check if this claim is for a community debt

Is the claim subject to offset?

a No
C} Yes

 

5.4 a 209 0
Fifth Third Bank Last 4 digits of accountnumber 4 Vo vo UV $ 1,207.00
Nonpriority Creditors Name
wo When was the debt incurred?
3901 Dixie Hwy
Number Street
. As of the date you file, the claim is: Check all that apply.
Louisville KY 40216 y Ply
City State ZIP Code QQ Contingent
O) Unliquidated
Who incurred the debt? Check one. O) disputed
Debtor 1 only
QQ Debtor 2 only Type of NONPRIORITY unsecured claim:
() Debtor 1 and Debtor 2 only CO Student loans
C1 Atleast one of the debtors and another Oo Obligations arising out of a separation agreement or divorce that
O) Check if this claim is for a community debt you did not report as priority claims 7
U) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? 2 other. Specify
I No
CJ) ves
5.5) igi 716 4 275.09
Geico Indemnity Co Last 4 digits of account number ( 1 O 4 $ :
Nonpriority Creditors Name
. When was the debt incurred? 05/12/2019
One Geico Center _—
Number Street
As of the date you file, the claim is: Check all that apply.
Macon GA 31296 y PPy
City State ZIP Code 3 Contingent
Q unliquidated
Who incurred the debt? Check one. 1 Disputed
v Debtor 1 only
LJ Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only OC) Student loans
At least one of the debtors and another QO Obligations arising out of a separation agreement or divorce that
L) Check if this claim is for a community debt you did not report as priority claims
U2 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? UO) other. Specify Insurance
wf No
L) Yes
56| 5 36.30

Last 4 digits of account number 8 6 8 7
When was the debt incurred? 05/26/2019

As of the date you file, the claim is: Check ail that apply.

QO Contingent
() Unliquidated
QO Disputed

Type of NONPRIORITY unsecured claim:

(J Student loans

QO) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

O Debts to pension or profit-sharing plans, and other similar debts

U) Other. Specify_Medical

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

page of_

 
Debtor 1

Case 19-33061-acs Doc1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 46 of 80

LaChandra Kaye Jones Oliver

 

First Name Middle Name Last Name

Case number (if known),

 

eae: Your NONPRIORITY Unsecured Claims — Continuation Page

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Who incurred the debt? Check one.

| Debtor 4 only

QC) Debtor 2 only

(2) Debtor 1 and Debtor 2 only

Q) At least one of the debtors and another

L) Check if this claim is for a community debt

Is the claim subject to offset?

| No
QO yes

5.7 a
Gla Collection Co Last 4 digits of account number 2 oO. 2 0. $ 405.00
Nonpriority Creditors Name
Po Box 991199 When was the debt incurred? 07/22/2016
Number Street
oe As of the date you file, the claim is: Check all that apply.
Louisville KY 40269 ” PPly
City State ZIP Code QO) Contingent
QQ unliquidated
Who incurred the debt? Check one. Q Disputed
Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only QO] Student ioans
At least one of the debtors and another QO Obligations arising out of a separation agreement or divorce that
C) Check if this claim is for a community debt you did not report as priority claims
QI Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? WM other. Specity Pediatrics Pep Emerg
wf No
QO yYes
5.8 |
HRRG Last 4 digits of accountnumber 6 7 5 7. ¢ 259.61
Nonpriority Creditors Name
Po Box 8486 When was the debt incurred? 02/23/2019
Namper Street As of the date you file, the claim is: Check al! that appl
Carol Springs FL 33075 e date you file, the claim is: Check all that apply.
City State ZIP Code QC) Contingent
; QO) Unliquidated
Who incurred the debt? Check one. Q Disputed
| Debtor 1 only
CL) Debtor 2 onty Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only D Student loans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
OQ Check if this claim is for a community debt you did not report as priority claims
CI Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? oA other. Specity SE Emern PHYS
| No
LI Yes
5.9] 7 5 466.79
KentuckyOne Health Last 4 digits of account number 0. 77 1
Nonpriority Creditor's Name
When was the i 2 07/01/2019
Po Box 830913 debt incurred
Number Street As of the dat file, the claim i
Birmingham AL 35283 s Of the date you file, the claim is: Check all that apply.
City State ZIP Code C2 Contingent

QO) unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

Student loans

Obligations arising out of a separation agreement or divorce that
you did not report as priority claims 7

Debts to pension or profit-sharing plans, and other similar debts
Other. Specify. Medical

OO oO

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

page __of_

 
Debtor 1

 

 

 

 

Case 19-33061-acs Doci1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 47 of 80

LaChandra Kaye Jones Oliver

 

First Name Middle Name Last Name

Case number (if known)

Your NONPRIORITY Unsecured Claims — Continuation Page

_ After fisting any entries on this. page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

a ———

 

 

 

 

 

 

 

6.1 eo. 0449
KentuckyOne Health Last 4 digits of account number VU 4 4 9 s__ 503.64
Nonpriority Creditors Name 02/23/201 9

When was the debt incurred?
Po 83091 3Box
Number Street
an As of the date you file, the claim is: Check all that apply.
Birmingham AL 35283 ¥ ppv
City State ZIP Code (2 contingent
Q) unliquidated
Who incurred the debt? Check one. C1 bisputed
Yi Debtor 1 only
C1) Debtor 2 only Type of NONPRIORITY unsecured claim:
CI) Debtor 1 and Debtor 2 only O Student toans
C1) Atleast one of the debtors and another QO Obligations arising out of a separation agreement or divorce that
C) Check if this claim is for a community debt you did not report as priority claims .
CO) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? & other. Specity_ Jewish Hospital Medical
of No
L) ves
62 ' 315 8 96.12
Medical Diagnostic Laboratories Last 4 digits of account number 3 1 9 9 $ :
Nonpriority Creditors Name
When was the debt incurred? 09/06/2019
2439 Huser Rd TT
Number Street As of the date you file, the claim is: Check all that appl
: ; : al .
Hamilton NJ 08690 ¥ py
City State ZIP Code OQ Contingent
Q) unliquidated
Who incurred the debt? Check one. O Disputed
VW Debtor 1 only
Q) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only OQ Student loans
At least one of the debtors and another QO Obligations arising out of a separation agreement or divorce that
C) Check if this claim is for a community debt you did not report as priority claims a
U Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? other. specity_ Medical
| No
QC] ves
i6.3| s_1,248.00
Mercy St Vincent NW Region Last 4 digits of account number 8 9 Oo 4
Nonpriority Creditors Name
When was the debt incurred? 08/28/2019
Po Box 636447 TO
Munper Street As of the date you file, the claim is: Check all that appl
aoe . e you file, the claim is: Chec .
Cincinnati OH 45263 y oeepPy
City State ZIP Code C) contingent

 

 

 

Who incurred the debt? Check one.

VU Debtor 1 only

Q) Debtor 2 only

C) Debtor 4 and Debtor 2 only

C) At least one of the debtors and another

(C1) Check if this claim is for a community debt

Is the claim subject to offset?

wf No
Cl ves

QQ) Untiquidated
O Disputed

Type of NONPRIORITY unsecured claim:

U) Student loans

QO) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

U) Debts to pension or profit-sharing plans, and other similar debts
| Other. Specify_Melicad

 

 

 

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

page of

 
Case 19-33061-acs Doc1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 48 of 80

Debtor 1

Jones Oliver

Last Name

LaChandra Kaye

First Name Middle Name

Case number (if known),

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Official Form 106E/F

 

 

 

Who incurred the debt? Check one.

| Debtor 1 only

() Debtor 2 only

©) Debtor 1 and Debtor 2 only

C) At least one of the debtors and another

C) Check if this claim is for a community debt

is the claim subject to offset?

| No
Cl ves

OQ) unliquidated
QO Disputed

Type of NONPRIORITY unsecured claim:

©) Student loans

QQ Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

OC) debts to pension or profit-sharing plans, and other similar debts

4 Other. Specify_ Norton Hospital

 

Schedule E/F: Creditors Who Have Unsecured Claims

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim a :
6.4 : Last 4 digits of account number 2. 0 9 O 1.159.00
Midwest Recovery System 42 49 s_ 1,159.00
Nonpriority Creditors Name 07, 102 1201 9
. When was the debt incurred?
514 Earth City PLZ Ste 1
Number Street
. As of the date you file, the claim is: Check all that apply.
Earth City MO 63045 ¥ PR'y
City State ZiP Code QO) contingent
QQ Unliquidated
Who incurred the debt? Check one. Q Disputed
V Debtor 1 only
CI Debtor 2 only Type of NONPRIORITY unsecured claim:
L) Debtor 1 and Debtor 2 only (2 Student loans
O) Atleast one of the debtors and another QO Obligations arising out of a separation agreement or divorce that
CQ) Check if this claim is for a community debt you did not report as prionty claims -
Debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? bf other. Specify Mercy Emergency Care Servi
af No
Ci ves
6.5 igi 209 0 311.05
' Spectrum Last 4 digits of accountnumber 2 U 9 UO $ .
Nonpriority Creditors Name
When was the debt incurred?
Po Box 1060
Number Street
As of the date you file, the claim is: Check all that apply.
Carol Stream IL 60132 y at aPPIy
City State ZIP Code OQ) Contingent
. ( Unliquidated
Who incurred the debt? Check one. QO Disputed
UV Debtor 1 only
CL) Debtor 2 only Type of NONPRIORITY unsecured claim:
L) Debtor 1 and Debtor 2 only O) Student joans
C] Atleast one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
(C) Check if this claim is for a community debt you did not report as prionty claims a
C) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? W other. specity Cable
a No
Yes
6.6 | 2 0 s_ 1,885.90
Stephen S Johnson Attorney At Law Last 4 digits of account number 2 0 9 0.
Nonpriority Creditors Name
When was the debt incurred? 09/12/2019
Po Box 436728 TO
Number Street As of the date you file, the claim is: Check all that appl
. a u file, aim is: c .
Louisville KY 40253 ¥ een a inar apply
City State ZIP Code O) Contingent

 

page of___
Case 19-33061-acs Doc1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 49 of 80

laChandra Kaye Jones Oliver

Debtor 1

 

Middle Name Last Name

First Name

Case number (if known),

 

Your NONPRIORITY Unsecured Claims — Continuation Page

   
 

 

 

 

 

 

 

After listing any entries on this page, number them: beginning with 4.4, followed by 4.5, and so forth

 

 

 

 

 

 

 

 

Who incurred the debt? Check one.

(J Debtor 1 only

(I Debtor 2 only

(J Debtor 1 and Debtor 2 only

Cd At teast one of the debtors and another

O) Check if this claim is for a community debt

Is the claim subject to offset?

CI) No
CJ Yes

 

Official Form 106E/F

() unliquidated
Disputed

Type of NONPRIORITY unsecured Claim:

C] Student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Q) Debts to pension or profit-sharing plans, and other similar debts

C2 other. Specify

Schedute E/F: Creditors Who Have Unsecured Claims

6.7 : . a 2
SYNCB/Car Care Mein & Marco Last 4 digits of account number 2 0. 9 0. s__ 844.00
Nonpriority Creditor's Name ~
When was the debt incurred?
C/O Po Box 965001
Number Street
As of the date you file, the claim is: Check all that apply.
Orlando. FL 32896 y PPy
City State ZIP Code Q Contingent
CQ) Unliquidated
Who incurred the debt? Check one. Q bisputed
Vi Debtor 1 only
CL) Debtor 2 only Type of NONPRIORITY unsecured claim:
CJ Debtor 1 and Debtor 2 only CO Student loans
C1 At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
; : iority clai
(J Check if this claim is for a community debt you did not report as Priority calms ,
Q) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Mf other. Specity C:harter Communication
W No °
Q) Yes
6.8 | igi 209 0 4,574.38
Eagle Finance Last 4 digits of accountnumber 4 UY VU $ .
Nonpriority Creditors Name
When was the debt incurred?
3411 stown Rd #6
Number Street As of the date you file, the claim is Ch k all that apply.
. , : Chee! .
Louisville KY 40218 ey id
City State ZIP Code OQ) Contingent
(2 Unliquidated
Who incurred the debt? Check one. O disputed
UW Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only QO] Student loans
At least one of the debtors and another C) Obligations arising out of a separation agreement or divorce that
O Check if this claim is for a community debt you did not report as priority claims
(2 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Wi other. Specify Loan
ad No
CL) Yes
| | . s
Last 4 digits of account number ___ _
Nonpriority Creditors Name
When was the debt incurred?
Number Street 7 soe ,
As of the date you file, the claim is: Check all that apply.
City State ZIP Code (Y Contingent

page of__

 
Debtor 1

eat: Your NONPRIORITY Unsecured Claims — Continuation Page

After listing any entries on this page, number them beginning with 4.4, followed by'4.5, and so forth.

 

 

 

 

Case 19-33061-acs Doc1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 50 of 80

LaChandra

First Name

Kaye

Middle Name Last Name

Jones Oliver

 

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

7.4 . 6 7 2 3
Alcoa Billing Centet Last 4 digits of accountnumber 9 f 42 9) s___884.00
Nonpriority Creditors Name —.-
When was the debt incurred? 02/23/2019
3429 Regal Dr
Number Street - we
As of the date you file, the claim is: Check all that apply.
Alcoa | TN 37701 y PPly
City State ZIP Code Q) Contingent
L) Untiquidated
Who incurred the debt? Check one. Oo Disputed
VA Debtor 1 only
U) Debtor 2 only Type of NONPRIORITY unsecured claim:
LJ Debtor 1 and Debtor 2 only O Student loans
U) Atleast one of the debtors and another Q1 Obligations arising out of a separation agreement or divorce that
tg ane se . you did not report as priority claims
k if I f munity debt
O Check if this claim is for a commu ity UY Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? other. Specify SouthEastern Emerg physici
EN .
QC) Yes
7.2| igi 6 7 2 3 562.20
Alcoa Billing Center Last 4 digits of accountnumber 9 f/f 2 3. $ :
Nonpriority Creditors Name
When was the debt incurred? 04/22/2018
3429 Regal Dr oT
Number Street As of the date you file, the claim is: Check all that apply.
’ : Chee! apply.
Alcoa T™N 37701 oy pPly
City State ZIP Cade (J Contingent
QC) Unliquidated
Who incurred the debt? Check one. O disputed
7, | Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only O) Student toans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
C) Check if this claim is fora community debt you did not report as priority claims
QO) Debts to Pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? A other. Specity_ SouthEastern Emerg Physici
7 f No
C) Yes
7.3| s 562.20
CashNetUSA Last 4 digits of account number 6 8 2 5
Nonpriority Creditoi’s Name .
When was the debt incurred?
Po Box 643990 . .
Numer Street As of the date you file, the claim is: Check all that app!
_ : e you file, aim is: al .
Cincinnati OH 46264 ¥ eck annat apply
City State ZIP Code QO) Contingent

Official Form 106E/F

 

 

 

Who incurred the debt? Check one.

| Debtor 1 only

CY Debtor 2 only

Q) Debtor 1 and Debtor 2 only

CL) At least one of the debtors and another

C} Check if this claim is for a community debt

Is the claim subject to offset?

| No
QC) ves

Ql Unliquidated
Q) Disputed

Type of NONPRIORITY unsecured Claim:

O) Student loans

uO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

QO) Debts to pension or profit-sharing plans, and other similar debts
4 Other. Specify_ Loan

 

Schedule E/F: Creditors Who Have Unsecured Claims

page __ of

 

 
Case 19-33061-acs Doc1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 51 of 80

Debtor 1

pat: Your NONPRIORITY Unsecured Claims — Continuation Page

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

Jones Oliver

Last Name

LaChandra Kaye

First Name Middle Name

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

Official Form 106E/F

 

 

 

Who incurred the debt? Check one.

JU Debtor 1 only

(2 Debtor 2 only

Q) Debtor 1 and Debtor 2 only

CI At least one of the debtors and another

CJ Check if this claim is for a community debt

Is the claim subject to offset?

| No
QO) Yes

Schedule E/F: Creditors Who Have Unsecured Claims

74 igi 9267
Credit Adjustments Inc Last 4 digits ofaccountnumber Y 4 © / $_1,306.69
Nonpriority Creditors Name
When was the debt incurred? 02/08/2017
330 Florence St TT
Number Street . se
. As of the date you file, the claim is: Check all that apply.
Defiance OH 43512 »
City State ZIP Code C9 Contingent
Q) unliquidated
Who incurred the debt? Check one. Q pisputea
VW Debtor 1 only
UC) Debtor 2 only Type of NONPRIORITY unsecured claim:
() Debtor 1 and Debtor 2 only O) Student loans
CI At least one of the debtors and another OQ Obligations arising out of a separation agreement or divorce that
(2 Check if this claim is for a community debt you did not report as Priority claims .
CD Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? WD other. Specify_ Toledo Hospital
| No .
CO ves
78 igi 5 18 2 3,406.69
\ Credit Adjustments Inc Last 4 digits of accountnumber 9 1° 8 2° $ :
Nonpriority Creditor's Name
When was the debt incurred? 01/03/2017
330 Florence St _
Number Street As of the date you file, the claim is: Check all that appl
Defiance OH 43512 me youre: pe
City State ZIP Code O) Contingent
QO) Untiquidatea
Who incurred the debt? Check one. OQ) disputed
i Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
Q) Debtor 1 and Debtor 2 only ©) Student loans
C1) Atleast one of the debtors and another O Obligations arising out of a separation agreement or divorce that
U Check if this claim is fora community debt you did not report as priority claims .
QO) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? bf other. Specity_ Toledo Hospital
A No
O Yes
7.6] 0 5 2,158.51.
Geico Indemnity Co. Last 4 digits of account number 2 NV 9 0 os
Nonpriority Creditors Name .
. When was the debt incurred? 03/27/2019
One Geico Center : TT
Number Steet As of the date you file, the claim is: Check all th t: |
e you file, claim is: Chec! a .
Macon GA 31296 y aearapply
City State ZIP Code Q) Contingent

O Unliquidated
a Disputed

Type of NONPRIORITY unsecured Gaim:

CD Student loans

OQ Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Q) Debts to pension or profit-sharing plans, and other similar debts
i other. Specify_Intallment Premium

page of
Case 19-33061-acs Doc 1 Filed 09/24/19 Entered 09/24/19 11:26:40

Debtor 1 LaChandra Kaye Jones Oliver

First Name Middle Name Last Name

  

 

 

 

 

Your NONPRIORITY Unsecured Claims — Continuation Page

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and:

 

 

 

Case number (if known),

 

Page 52 of 80

    

 

 

 

 

 

 

 

 

 

7.7 : . 997 5
Norton Hospital \ Last 4 digits of account number Yo Yo fo 3305.00
Nonpriority Creditors Name “~~ 01 130/201 9
When was the debt incurred? 9 V N/V MIEN IY
Po Box 775278
Number Street - woe
: As of the date you file, the claim is: Check all that apply.
Chicago IL 60677 ¥ pPly
City State ZIP Code () Contingent
(2 Unliquidated
Who incurred the debt? Check one. Q Disputed
7 | Debtor 1 only
CI) Debtor 2 oniy Type of NONPRIORITY unsecured claim:
(J Debtor 1 and Debtor 2 only O Student loans
C) At least one of the debtors and another CJ Obligations arising out of a separation agreement or divorce that
oe abs. ar . you did not report as priority claims
fe mmunity debt
CI Check if this claim is for a co “way U) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? bf other. Specify. Medical
wi No .
U Yes
7.8] : Last 4 digits of accountnumber 9 8 1 3 ¢_ 1,131.56
Progressive == ana
Nonpriority Creditors Name
When was the debt incurred?
256 W Data Dr
Number Street As of the date you file, the claim is: Check all that apply.
Draper UT 84020 care yous ad
City State ZIP Code C) Contingent
Untiquidated
QO
Who incurred the debt? Check one. Q Disputed
VW Debtor 1 only
(2 Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only © Student toans
At least one of the debtors and another QO Obligations arising out of a separation agreement or divorce that
(J Check if this claim is fora community debt you did not report as priority claims .
L) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? 4 other. Specity_ Insurance
wo No
QO Yes
7.9] 03089 5 __ 50.00
PennCredit Corporation Last 4 digits of accountnumber Yo 9 GO 9
Nonpriority Creditors Name
When was the debt incurred? 05/07/2016
Po Box 69703 . ;
Number Steet As of the date you file, the claim is: Check all that app!
: of the date you file, the claim is: .
Harrisburg PA 17106 ¥ eck auenar apply
City State ZIP Code Q Contingent
; (2) Untiquidated
Who incurred the debt? Check one. gO Disputed
4 Debtor 1 only
f.,
LJ Debtor 2 onty Type of NONPRIORITY unsecured claim:
4 Debtor + and Debtor 2 only © Student loans
Atleast one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
©) Cheek if this claim is for a community debt you did not report as priority claims
UI) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? A other. Specity OnStreet Parc
wd No y
QO) Yes

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 

page of_
Case 19-33061-acs Doc1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 53 of 80

Debtor 1

LaChandra Kaye

Jones Oliver

Case number (if known)

 

First Name Middle Name Last Name

Ss List Others to Be Notified About a Debt That You Already Listed

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then fist the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 4 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 

 

 

 

On which entry in Part 1 or Part 2 did you list the original creditor?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name
Line___sof (Check one): O) Part 1: Creditors with Priority Unsecured Claims
Number Street QO) Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits ofaccountnumber_
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street QO Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of accountnumber—
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): C) Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured
Claims
Last4 digits of accountnumber
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): () Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured
Claims
_ Last 4 digits of accountnumber—
City State ZIP Code
On which entry in Part 4 or Part 2 did you list the original creditor?
Name
Line of (Check one): O) Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number __ __
City State ZIP Code
On which entry in Part 4 or Part 2 did you list the original creditor?
Name
Line of (Check one): O) Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured
Claims
_ Last4 digits of accountnumber—
City State ZIP Code
Son On which entry in Part 1 or Part 2 did you list the original creditor?
Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street
U) Part 2: Creditors with Nonpriority Unsecured
Claims
State ZIP Code —_ —

City

Official Form 106E/F

Last 4 digits of account number __

 

Schedule E/F: Creditors Who Have Unsecured Claims

page__of_
Case 19-33061-acs Doc1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 54 of 80

Debtor 1

pa: Add the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

Total claims
from Part 1

 

 

Total claims
from Part 2

Official Form 106E/F

LaChandra Kaye Jones Oliver

 

First Name Middle Name Last Name

6a.

6c.

6d.

6e.

6h.

6i.

Domestic support obligations

. Taxes and certain other debts you owe the

government :

Claims for death or personal injury while you were
intoxicated

Other. Add all other priority unsecured claims.
Write that amount here.

Total. Add lines 6a through 6d.

. Student loans

. Obligations arising out of a separation agreement

or divorce that you did not report as priority
claims

Debts to pension or profit-sharing plans, and other
similar debts

Other. Add all other nonpriority unsecured claims.
Write that amount here.

6j. Total. Add lines 6f through 6i.

6a.

6b.

6c.

6d.

6e.

6f.

6g.

6h.

6i.

6j.

Case number (known)

 

 

 

 

 

 

» Jotal claim
$ 0.00
$ 0.00
$ 0.00
+5 0.00
$ 0.00
Total claim
$ 31,045.20
$ 0.00
$ 0.00
+5 25,336.44
$ 56,381.64

 

 

 

Schedule E/F: Creditors Who Have Unsecured Claims

page__ of

 
Case 19-33061-acs Doc1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 55 of 80

Fillin this information to identify your case:

Debtor LaChandra Kaye Jones Oliver

First Name Middle Name Last Name

Debtor 2 N/A

 

 

(Spouse If filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: Western District of Kentucky
Case number

(If known) LL) Check if this is an
amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 1215

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
0d No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
L) Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for

2.4

 

Name

 

Number Street

 

City State ZIP Code

 

2.2

 

Name

 

Number Street

 

City State ZIP Code
2.3

 

Name

 

Number Street

 

City State ZIP Code
2.4

 

Name

 

Number Street

 

City State ZIP Code
2.5

 

Name

 

Number Street

 

 

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page 1of___
Case 19-33061-acs Doc1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 56 of 80

Debtor 4 LaChandra

Kaye Jones Oliver Case number (if known),

 

First Name

Middle Name

 

Last Name

| | Additional Page if You Have More Contracts or Leases

Person or company with whom you have the contract or:fease

 

Name

 

Number

Street

 

City

State

ZIP Code

What the contract or lease is for

 

 

Name

 

Number

Street

 

City

State

ZIP Code

 

 

Name

 

Number

Street

 

City

State

ZIP Code

 

 

Name

 

Number

Street

 

 

City

State

ZIP Code

 

 

Name

 

Number

Street

 

City

State

ZIP Code

 

 

Name

 

Number

Street

 

City

State

ZIP Code

 

 

Name

 

Number

Street

 

City

State

ZIP Code

 

 

Name

 

Number

 

Street

 

City

Official Form 106G

State

ZIP Code

Schedule G: Executory Contracts and Unexpired Leases

page. of_
Case 19-33061-acs Doci1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 57 of 80

Fill in this information to identify your case:

Debtor 4 LaChandra Kaye Jones Oliver

First Name Middle Name Last Name

Debtor 2 N/A

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: Western District of Kentucky

Case number
{If known)

 

 

amended filing

Official Form 106H
Schedule H: Your Codebtors 1215

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,

(J Check if this is an

and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and

case number (if known). Answer every question.

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)

Wd No
Q) Yes
. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
Wf No. Goto line 3.
CL) Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
LJ No

Q) Yes. In which community state or territory did you live? . Fill in the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

City State ZIP Code

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on

Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fili out Column 2.

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt

 

 

 

 

 

 

 

 

 

 

 

Check all schedules that apply:
3.4
~ QO) Schedule D, line
ame an
QO) Schedule E/F, line
Number Street C) Schedule G, line
City eas State ww. sesitnene tne ZIP Code
3.2
7 Q) Schedule D, line
ame
C) Schedule E/F, line
Number Street QO) Schedule G, line
. City State ZIP Code
3.3
Tan O) Schedule D, line
UO) Schedule E/F, line
Number Street QO) Schedule G, line
City State ZIP Code

 

 

 

Official Form 106H Schedule H: Your Codebtors page tof

 

 
Case 19-33061-acs Doc1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 58 of 80

Debtor 1 LaChandra

Kaye Jones Oliver

 

First Name Middle Name

p Additional Page to List More Codebtors

    

Last Name

Case number (if known),

 

 

 

  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Column 1: Your codebtor Column 2- The creditor to whom you owe the debt
=] Checikall schedules that apply:
3._

(2) Schedule D, line
Name
() Schedule E/F, line
Number Street () Schedule G, line
City State ZIP Code
P|
QQ Schedule D, line
Name
) Schedule E/F, line
Number Street () Schedule G, line
City State ZIP Code
P|
{J Schedule D, line
Name
(] Schedule E/F, line
Number Street (2) Schedule G, line
City State ZIP Code
a
T C3 Schedule D, line
ame
) Schedule E/F, line
Number Street Q) Schedule G, line
City State ZIP Code
P|
Nl C) Schedule D, line
ame
() Schedule E/F, line
Number Street LJ Schedule G, line
City State ZIP Code
|
5 C) Schedule D, line
ame
Schedule E/F, line
Number Street C) Schedule G, line
City State ZIP Code
|
Name U Schedule D, line
QO) Schedule E/F, line
Number Street () Schedule G, line
City State ZIP Code
5]
Name QO) Schedule D, line
Q) Schedule E/F, line
Number Street C2 Schedule G, line
City State ZIP Code

 

 

Official Form 106H

Schedule H: Your Codebtors

page. of,
Case 19-33061-acs Doc1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 59 of 80

Fill in this information to identify your case:

 

Debtor 4 LaChandra Kaye Jones Oliver

First Name Middle Name Last Name

 

Debtor 2 N/A

(Spouse, if filing) First Name Middie Name Last Name

United States Bankruptcy Court for the: Western District of Kentucky

Case number Check if this is:

(If known)
L) An amended filing

QA supplement showing postpetition chapter 13
income as of the following date:

Official Form 1061 WMT DDT WwW
Schedule I: Your Income 42145

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

[Part 4: | Describe Employment

 

 

 

 

1. Fillin your employment
information. Debtor 1 Debtor 2 or non-filing spouse

 

\f you have more than one job,

 

attach a separate page with
information about additional Employment status wi Employed C) Employed
employers. CJ Not employed LJ Not employed
Include part-time, seasonal, or
self-employed work.

oy Occupation Replacement_OP N/A
Occupation may include student
or homemaker, if it applies.

Employer’s name GE Appliances

 

Employer's address 4000 Bueche! Bank Rd

 

 

 

 

Number Street Number Street

Louisville KY 40225

City State ZIP Code City State ZIP Code
How long employed there? 3 1/2 Yrs. 3 1/2 Yrs.

Era Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. If you need more space, attach a separate sheet to this form.

 

 

For Debtor 1 For Debtor 2 or
non-filing spouse
2. List monthly gross wages, salary, and commissions (before all payroll
deductions). If not paid monthly, calculate what the monthly wage would be. 2. $2,740.17 $ 0.00
3. Estimate and list monthly overtime pay. 3. +3 0.00 +¢ 0.00
4. Calculate gross income. Add line 2 + line 3. 4. | $ 2,740.17 $ 0.00

 

 

 

 

 

Official Form 1061 Schedule I: Your income page 1
 

Case 19-33061-acs Doc1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 60 of 80

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13.Do you expect an increase or decrease within the year after you file this form?

P| No.

 

 

 

 

 

Debtor 1 LaChandra Kaye Jones Oliver Case number (i known)
First Name Middle Name Last Name
For Debtor 1 For: Debtor 2 or
hon-filing spouse
Copy Fine 4 Were... ec cccecceeesseesseseeessseceecescesceesesnseeseeseesessesiesstineeavecenteess >4 $_ 2,740.17 $ 0.00
5. List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions Sa.  § 490.44 $ 0.00
5b. Mandatory contributions for retirement plans 5b.  $ Q.00 $ 0.00
5c. Voluntary contributions for retirement plans 5c. $ 238.40 $ 0.00
5d. Required repayments of retirement fund loans 5d. $ 0.00 $ 0.00
5e. Insurance Se. $ 455.44 $ 0.00
5f. Domestic support obligations 5f = $ 0.00 $ 0.00
5g. Union dues 5g. $ 0.00 $ 0.00
5h. Other deductions. Specify: Garn -$562.56 &post tax $56.36 5h. +§ 618.92 +43 0.00
6. Add the payroll deductions. Add lines 5a + 5b + 5c+5d+5e+5f+5g+5h. 6 ¢ 1,803.20 $ 0.00
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. $ 936.97 $ 0.00
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total $ 0.00 $ 0.00
monthly net income. 8a. oo -
8b. Interest and dividends 8b. § 0.00 $ 0.00
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce $ 0.00 $ 0.00
settlement, and property settlement. 8c. : -
8d. Unemployment compensation 8d. §. 0.00 $ 0.00
8e. Social Security 8e. 0.00 $ 0.00
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: sf 0 $ 0.00 $ 0.00
8g. Pension or retirement income 8g. § 0.00 $ 0.00
8h. Other monthly income. Specify: 8h. + § 0.00 +3 0.00
9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + Bh. 9.| ¢ 1,555.89 $ 0.00
10. Calculate monthly income. Add line 7 + line 9. _
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10. s__1,555.89 $ 0.00 = fs 1,555.89
11. State all other regular contributions to the expenses that you list in Schedule J.
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 1.4 $ 0.00
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies 12. s__ 1,555.89
Combined

monthly income

 

C) Yes. Explain:

 

 

Official Form 1061

Schedule I: Your Income

page 2

 
Case 19-33061-acs Doci1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 61 of 80

Fill in this information to identify your case:

tor 4 LaChandra Kaye Jones Oliver sean te.
Debtor as aide aye LastName Check if this is:

 

Debtor 2 N/A

CJ An amended filing

LA supplement showing postpetition chapter 13
expenses as of the following date:

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: Western District of Kentucky

Cape number MM / DD/ YYYY

 

 

 

Official Form 106J
Schedule J: Your Expenses 1215

Be as compiete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Part a: | Describe Your Household

1. Is this a joint case?

 

 

WI No. Goto line 2.
LI Yes. Does Debtor 2 live in a separate household?

CL) No
C) Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

2. Do you have dependents? 2 No

 

 

 

 

 

 

Dependent’s relationship to Dependent’s Does dependent live
Do not list Debtor 1 and w Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?
Debtor 2. each dependent...
Do not state the dependents’ Daughter 6 a No
names. Yes
Daughter 4 C) No
ot Yes
LJ No
Q) Yes
C2 No
U) Yes
LJ No
C) Yes
3. Do your expenses include w No

expenses of people other than
yourself and your dependents? U) Yes

RES Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the value of

 

such assistance and have included it on Schedule |: Your Income (Official Form 1061.) Your expenses

4. The rental or home ownership expenses for your residence. Include first mortgage payments and
any rent for the ground or lot. 4. $ 783.00
If not included in line 4:
4a. Real estate taxes 4a. $ 0.00
4b. Property, homeowner's, or renter’s insurance 4b. $ 0.00
4c. Home maintenance, repair, and upkeep expenses 4c. $ 0.00
4d. Homeowner's association or condominium dues 4d. $ 0.00

Official Form 106J Schedule J: Your Expenses page 1
Case 19-33061-acs Doci1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 62 of 80

Debtor 1 LaChandra Kaye Jones Oliver

20.

 

First Name Middle Name Last Name

. Additional mortgage payments for your residence, such as home equity loans

. Utilities:

6a. Electricity, heat, natural gas
6b. Water, sewer, garbage collection
6c. Telephone, cell phone, Internet, satellite, and cable services

6d. Other. Specify:

 

. Food and housekeeping supplies

Childcare and children’s education costs
Clothing, laundry, and dry cleaning
Personal care products and services
Medical and dental expenses

Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books

Charitable contributions and religious donations

Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance
15b. Health insurance
15c. Vehicle insurance

15d. Other insurance. Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

Installment or lease payments:
17a. Car payments for Vehicle 1
17b. Car payments for Vehicle 2

17c. Other. Specify:

 

17d. Other. Specify:

 

Case number (if known)

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule |, Your Income (Official Form 1061).

Other payments you make to support others who do not live with you.
Specify:

 

Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

20a. Mortgages on other property

20b. Real estate taxes

20c. Property, homeowner's, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner's association or condominium dues

Official Form 106J Schedule J: Your Expenses

6a.
6b.
6c.

6d.

15a.
15b.
18¢e.

15d.

17b.

17c.

17d.

18.

20a.

20b.

20c.

20d.

20e.

Your expenses

PA Ff Ff Ff fF FH HF HF

fH Pf Ff Lf

fF AF

ff Ff Ff Ff

 

0.00

65.00
0.00

45.00
0.00

100.00
200.00
40.00
30.00
0.00

80.00

0.00
0.00

0.00
0.00

237.00
0.00

0.00

496.30
0.00
0.00
0.00

0.00

0.00

0.00

0.00

0.00

0.00
0.00

page 2
Case 19-33061-acs Doci1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 63 of 80

Debtor 1 LaChandra Kaye Jones Oliver Case number (i known)

 

First Name Middle Name Last Name

 

 

21. Other. Specify:

 

22. Calculate your monthly expenses.
22a. Add lines 4 through 21.
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2

22c. Add line 22a and 22b. The result is your monthly expenses.

23. Calculate your monthly net income.

23a. Copy line 12 (your combined monthly income) from Schedule |.
23b. Copy your monthly expenses from line 22c above.

23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income.

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

CL) No.

21.

22a.

22b.

22c.

23a.

23b.

23¢.

 

 

 

 

 

 

+5 0.00
$ 2,076.00
$ 0.00
$ 2,076.00

$ 1,555.89

—$ 2,076.00

$ 520.11

 

 

 

Al Yes. Explain here: My expenses will decrease am filing my garnishment on my bankruptcy that is $140.64 Wkly

 

and $562.56 Monthly, | will be able to pay my bills and take of my 2 girls needs.

 

 

 

Official Form 106J Schedule J: Your Expenses

page 3
Case 19-33061-acs Doc1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 64 of 80

Fill in this information to identify your case:

Debtor 4 LaChandra Kaye Jones Oliver

 

First Name Middle Name Last Name

Debtor 2 N/A

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: Western District of Kentucky

 

Case number L] Check if this is an
{if known) amended filing

 

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsibie for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

Summarize Your Assets

 

 

 

 

 

 

 

 

 

 

 

Your assets
Value of what you own
1. Schedule A/B: Property (Official Form 106A/B) 0.00
1a. Copy line 55, Total real estate, from Schedule A/B oo... ccc ccc cetcceneeee ere erecneersesecsenessieessneseeeseeneesscerseraneseesesasecseneeaees $ -
1b. Copy line 62, Total personal property, from Schedule A/B..........2....ccccecceccssecceeesseeenseeecseceseacaecesanescnenenseseeessassaesnesneaes $ 16,255.00
1c. Copy line 63, Total of all property on Schedule A/B .........e ccc ccc ctecee ene ceseeeeeesneaeseneeesesiaseaceesanaescsreeaesesseeseseceseeeneeee $ 16,255.00
Summarize Your Liabilities
Your liabilities
Amount you owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D) 26,931.30
2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............ $__ «wees
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F) 0.00
3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F ..........ccccccccccsssseesetseeseenes $u
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule EVP .........ccccccccsssetssesseeseees + 5 56,381.64
Your total liabilities $ 83,312.94
Summarize Your Income and Expenses
_ 4. Schedule I: Your Income (Official Form 106!) > 740.17
Copy your combined monthly income from line 12 of Schedule foo... cece cectcscceseseesessessscseecssssseeensensenscsacseesscsseeseneesees $e
5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22c of SCHECUIe Soo... ccc ccceccesecscesteeesaecaeecessesessatssesssscscneessessenscsseaeenecasneesecases $ 2,076.00

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2
Case 19-33061-acs Doci1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 65 of 80

Debtor 1 LaChandra Kaye Jones Oliver Case number (if known).

 

First Name Middle Name Last Name

Answer These Questions for Administrative and Statistical Records

 

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 137

L) Yes

wi No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

 

7. What kind of debt do you have?

this form to the court with your other schedules.

 

 

 

Wi Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

LJ Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit

 

Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official

 

$ 2,704.17

 

 

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F.

 

 

Total claim
From Part 4 on Schedule E/F, copy the followirig:
9a. Domestic support obligations (Copy line 6a.) $ 0.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $ 0.00
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ 0.00
9d. Student loans. (Copy line 6f.) $ 31,045.20
9e. Obligations arising out of a separation agreement or divorce that you did not report as $ 0.00
priority claims. (Copy line 6g.)
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +$ 0.00
9g. Total. Add lines 9a through 9f. $ 31,045.20

 

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information

page 2 of 2
Case 19-33061-acs Doci1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 66 of 80

Fill in this information to identify your case:

Debtor 1 LaChandra Kaye Jones Oliver

First Name Middle Name Last Name

Debtor 2 N/A

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: Western District of Kentucky

Case number
(If known)

 

 

U) Check if this is an

 

amended filing

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 12/15

 

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

| Sign Below

Did you pay or agree to pay someone who is NOT an attorney to heip you fill out bankruptcy forms?

Od No

) Yes. Name of person . Attach Bankruptcy Petition Preparer’s Notice, Declaration, and

 

Signature (Official Form 119).

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

vane Nar Olver XX NA

 

 

\ Sighature of Debtoe? Signature of Debtor 2
Date O Date
MM/ DD? YYYY MM/ DD 7 YYYY

 

Official Form 106Dec Declaration About an Individual Debtor’s Schedules
Case 19-33061-acs Doci1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 67 of 80

Fill in this information to identify your case: Check one box only as directed in this form and in

Form 122A-1Supp:
Debtor 1 LaChandra Kaye Jones Oliver

First Name Middle Name Last Name

1. There is no presumption of abuse.

Debtor 2 N/A

CJ 2. The calculation to determine if a presumption of
abuse applies will be made under Chapter 7
Means Test Calculation (Official Form 122A—2).

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: Western District of Kentucky

L] 3. The Means Test does not apply now because of
qualified military service but it could apply later.

Case number
(if known}

 

 

 

 

 

L) Check if this is an amended filing

Official Form 122A—1
Chapter 7 Statement of Your Current Monthly Income 12115

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the fine number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 

Calculate Your Current Monthly Income

1. What is your marital and filing status? Check one only.

YQ Not married. Fill out Column A, lines 2-11.
Q) Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

(2 Married and your spouse is NOT filing with you. You and your spouse are:
a Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

Q Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
bankruptcy case. 11 U.S.C. § 101(10A). For example, ifyou are filing on September 15, the 6-month period would be March 4 through
August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
Fill in the result. Do not include any income ammount more than once. For example, if both spouses own the same rental property, put the
income from that property in one column only. If you have nothing to report for any line, write $0 in the space.

Column A Column B
Debtor 1 Debtor 2 or
: non-iling spouse

2. Your gross wages, salary, tips, bonuses, overtime, and commissions
(before all payroll deductions).

$_ 2,740.17 $ 0.00

 

3. Alimony and maintenance payments. Do not include payments from a spouse if
Column B is filled in. s___ 0.00 s___0.00

4. All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. Include regular contributions
from an unmarried partner, members of your household, your dependents, parents,
and roommates. Include regular contributions from a spouse only if Column B is not
filled in. Do not include payments you listed on line 3. $ 0.00 $ 0.00

5. Net income from operating a business, profession,
or farm

Gross receipts (before all deductions)

Debtor? — Debtor 2
3 0.00°'s 0.00

Ordinary and necessary operating expenses ~g 0.00-s 0.00

Net monthly income from a business, profession, orfarm ¢ 0.00 ¢ 0.00 roPyy $ 0.00 $ 0.00
6. Net income from rental and other real property Debtor 4 Debton 2

Gross receipts (before all deductions) g__0.00 $ -00

Ordinary and necessary operating expenses -—$ 000-3 0.00

Net monthly income from rental or other real property g 90.00 ¢ 0.00 hoes, $ 0.00 $ 0.00
7. Interest, dividends, and royalties S 0.00 $ 0.00

 

 

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 1
Case 19-33061-acs Doc1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 68 of 80

 

 

Debtor 1 LaChandra Kaye Jones Oliver Case number (irknown)
First Name Middle Name Last Name
Column A Column’ B
Debtor 1 Debtor 2 or
non-filing spouse
8. Unemployment compensation $ 0.00 $ 0.00

 

Do not enter the amount if you contend that the amount received was a benefit
under the Social Security Act. Instead, list it here: 0.0.0.0...

9. Pension or retirement income. Do not include any amount received that was a
benefit under the Social Security Act. $ 0.00 $ 0.00

10. Income from ail other sources not listed above. Specify the source and amount.
Do not include any benefits received under the Social Security Act or payments received
as a victim of a war crime, a crime against humanity, or international or domestic
terrorism. If necessary, list other sources on a separate page and put the total below.

 

0.00 § 0.00
s____ 0.00 $s __ 0.00

 

 

 

 

 

 

 

 

 

 

 

Determine Whether the Means Test Applies to You

Total amounts from separate pages, if any. +$ 0.00 + 0.00
11. Calculate your total current monthly income. Add lines 2 through 10 for each + —_
column. Then add the total for Column A to the total for Column B. ¢ 2,740.17 $ 0.00 ~“}$ 2,740.17
Totai current

monthly income

 

12. Calculate your current monthly income for the year. Follow these steps:

 

 

 

 

 

 

 

i

 

 

12a. Copy your total current monthly income from LINE 11. oo. ccccccssssssssesevessccsssesesteneessssstsseniesseessessnsaeees Copy line 11 here™> [ $ 2,740.17 |
Multiply by 12 (the number of months in a year). x 12
12b. The result is your annual income for this part of the form. 12b. | $ :
13. Calculate the median family income that applies to you. Follow these steps:
Fill in the state in which you live. Kentucky
Fill in the number of people in your household. 3
Fill in the median family income for your state and size Of NOUSENOID. oo... ce ccc cecccccssssessseesssesssessnvecereccsseceavecesecsevevecerevereesseees 13. $ 42,000.00

 

 

To find a list of applicable median income amounts, go online using the link specified in the separate
instructions for this form. This list may also be available at the bankruptcy clerk’s office.

14. How do the lines compare?

14a. Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
Go to Part 3.

14b. Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
Go to Part 3 and fill out Form 122A—2.

By signing here, | declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

 

 

X Cromartie Sona Clu es xX NA
ighature of Debtor Signature of Debtor 2
Date OF LAN | DOIG Date
MM/ DD /YYYY MM/ DD /YYYY

If you checked line 14a, do NOT fill out or file Form 122A-2.

 

 

If you checked line 14b, fill out Form 122A—2 and file it with this form.

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 2

 
Case 19-33061-acs Doc1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 69 of 80

Check the appropriate box as directed in

Fill in this information to identify your case:
Taito Ome ar ra

 

Debtor 1 LaChandra Kaye Jones Oliver

First Name Middle Name Last Name

Debtor 2 N/A

According to the calculations required by
this Statement:

(Spouse, if filing) First Name Middle Name Last Name O14. There is no presumption of abuse.

United States Bankruptcy Court for the: Western District of Kentucky @ 2 There is a presumption of abuse.

 

Case number
(If known)

 

Q) Check if this is an amended filing

 

 

Official Form 122A-—2
Chapter 7 Means Test Calculation 04/16

To fill out this form, you will need your completed copy of Chapter 7 Statement of Your Current Monthly income (Official Form 122A-1).

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space
is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional
pages, write your name and case number (if known).

EEE vctermine Your Adjusted Income

1. Copy your total current monthly income. ......000.00..0..00 ccc ccccccsceceecceeseeesteenseseees Copy line 11 from Official Form 122A-1 here™> ........... $ 2,740.17

2. Did you fill out Column B in Part 1 of Form 122A—-1?
Wi No. Fill in $0 for the total on line 3.
C) Yes. Is your spouse filing with you?
LJ No. Go to line 3.
CL) Yes. Fill in $0 for the total on line 3.

3. Adjust your current monthly income by subtracting any part of your spouse’s income not used to pay for the
household expenses of you or your dependents. Follow these steps:

On line 11, Column B of Form 122A-1, was any amount of the income you reported for your spouse NOT
regularly used for the household expenses of you or your dependents?

Wd No. Fill in 0 for the total on line 3.

C} Yes. Fill in the information below:

 

 

 

 

 

 

 

 

 

 

 

State each purpose for which the income was used Fill in the amount you
For example, the income is used to pay your spouse's tax debt orto support. | are subtracting from

people other than you or your dependents your spouse's income
$ 0.00
$ 0.00
+5 0.00
Tota ieee ecseseeecseeeeeessesesscsnscasseassesevsvevavetatatstevansesecees $ 0.00

Copy total here .............. > -$ 0.00
4. Adjust your current monthly income. Subtract the total on line 3 from line 1. g 2,740.17
Official Form 122A~2 Chapter 7 Means Test Calculation

page 1
Case 19-33061-acs Doci1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 70 of 80

Debtor 4 LaChandra Kaye Jones Oliver Case number (irknown)

First Name Middle Name Last Name

EEE catcuiate Your Deductions from Your Income

The Internal Revenue Service (IRS) issues National and Local Standards for certain expense amounts. Use these amounts to
answer the questions in lines 6-15. To find the IRS standards, go online using the link specified in the separate instructions for
this form. This information may also be available at the bankruptcy clerk’s office.

Deduct the expense amounts set out in lines 6-15 regardless of your actual expense. In later parts of the form, you will use some of your
actual expenses if they are higher than the standards. Do not deduct any amounts that you subtracted from your spouse’s income in line 3
and do not deduct any operating expenses that you subtracted from income in lines 5 and 6 of Form 122A-1.

If your expenses differ from month to month, enter the average expense.

Whenever this part of the form refers to you, it means both you and your spouse if Column B of Form 122A-1 is filled in.

5. The number of people used in determining your deductions from income

 

Fill in the number of people who could be claimed as exemptions on your federal income tax return,
plus the number of any additional dependents whom you support. This number may be different from
the number of people in your household. 2

 

 

 

National Standards You must use the IRS National Standards to answer the questions in lines 6-7.

6. Food, clothing, and other items: Using the number of people you entered in line 5 and the IRS National Standards, fill 4.446.00
in the dollar amount for food, clothing, and other items. SLAY

7. Out-of-pocket health care allowance: Using the number of people you entered in line 5 and the IRS National Standards,
fill in the dollar amount for out-of-pocket health care. The number of people is split into two categories—people who are
under 65 and people who are 65 or older—because older people have a higher IRS allowance for health care costs. If your
actual expenses are higher than this IRS amount, you may deduct the additional amount on line 22.

People who are under 66 years of age

7a. Qut-of-pocket health care allowance per person

 

 

 

 

 

$ 49.00
7b. Number of people who are under 65 3
x
7c. Subtotai. Multiply line 7a by line 7b. $ 147.00 copyheres>®  §$ 147.00
People who are 65 years of age or older
7d. Out-of-pocket health care allowance per person
P perp $__117.00
7e. Number of people who are 65 or older x 0
7f. Subtotal. Multiply line 7d by line 7e. $ 0.00 copy here> +5 0.00
7g. Ti . Add li TC AND Thao ee cece ceceeeeeeeseesecsssaccseesusseceesasnaccaestsaesaeeaesaeess
fe} otal. A IN@S 7C AN 7. ee ce ce ceeessceteseseeceessseaccsssassneceavacsaesausassaesesssessavs $ 147.00 Copy total here™> $ 147.00

 

 

 

 

 

 

 

 

Official Form 122A-2 Chapter 7 Means Test Calculation page 2
 

Case 19-33061-acs Doc1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 71 of 80

Debtor 1 LaChandra Kaye Jones Oliver Case number (if known).

 

First Name Middle Name Last Name

 

Local Standards You must use the IRS Local Standards ta answer the questions in-lines 8-15.

Based on information from the IRS, the U.S. Trustee Program has divided the IRS Local Standard for housing for

bankruptcy purposes into two parts:

@ Housing and utilities — Insurance and operating expenses
@ Housing and utilities - Mortgage or rent expenses

To answer the questions in lines 8-9, use the U.S. Trustee Program chart.

To find the chart, go online using the link specified in the separate instructions for this form.

This chart may also be available at the bankruptcy clerk’s office.

 

8. Housing and utilities - insurance and operating expenses: Using the number of people you entered in line 5, fill in the
dollar amount listed for your county for insurance and operating ExPENSeS. oo... ecccccscesecssssesenscseseesesecscsscsesssesevscenees

9. Housing and utilities - Mortgage or rent expenses:

ga. Using the number of people you entered in line 5, fill in the dollar amount listed
for your county for mortgage or rent expenses

9b. Total average monthly payment for all mortgages and other debts secured by your home.

To calculate the total average monthly payment, add all amounts that are
contractually due to each secured creditor in the 60 months after you file for
bankruptcy. Then divide by 60.

Name of the creditor Average monthly
payment

$ 0.00

 

$ 0.00

 

+ ¢ 0.00

 

Total average monthly payment $ 0.00

 

 

 

9c. Net mortgage or rent expense.
Subtract line 9b (total average monthly payment) from line 9a (mortgage or

rent expense). If this amount is less than $0, enter $0.00. ce cece es eeseeeecetsteeneseeeees

Copy
here>

$

342.00

0.00

 

 

$.

342.00

 

 

$

Repeat this

amount on
line 33a.

Copy
here

10. If you claim that the U.S. Trustee Program’s division of the IRS Local Standard for housing is incorrect and affects

the calculation of your monthly expenses, fill in any additional amount you claim.

Explain

 

why:

 

11. Local transportation expenses: Check the number of vehicles for which you claim an ownership or operating expense.

C) 0. Goto line 14.

1. Go to line 12.
{3 2 ormore. Go to line 12.

12. Vehicle operation expense: Using the IRS Local Standards and the number of vehicles for which you claim the
operating expenses, fill in the Operating Costs that apply for your Census region or metropolitan statistical area.

$

$

1,557.00

342.00

0.00

0.00

 

 

Official Form 122A-2 Chapter 7 Means Test Calculation

page 3
Case 19-33061-acs Doci1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 72 of 80

Debtor 1 LaChandra Kaye Jones Oliver

First Name Middie Name Last Name

Case number (if known)

 

 

 

 

13. Vehicle ownership or lease expense: Using the IRS Local Standards, caiculate the net ownership or lease expense
for each vehicle below. You may not claim the expense if you do not make any loan or lease payments on the vehicle.

In addition, you may not claim the expense for more than two vehicles.

Vehicle4 — Describe Vehicle1: 2019 Kia Optima

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13a. Ownership or leasing costs using IRS Local Standard. 0.0.0.0... cccessseessscesssssresseseseenees g__ 217.00
13b. Average monthly payment for all debts secured by Vehicle 1.
Do not include costs for leased vehicles.
To calculate the average monthly payment here and on line 13e, add all
amounts that are contractually due to each secured creditor in the 60 months
after you filed for bankruptcy. Then divide by 60.
Name of each creditor for Vehicle 1 Average monthly
payment
BB&T $496.30
+ 0.00
Cc Repeat this
Total average monthly payment $ 496.30 > —$ 496.30 = amounton
here tine 33.
. . Copy net
13c. Net Vehicle 1 ownership or lease expense Vehicle 1
Subtract line 13b from line 13a. If this amount is less than $0, enter $0. 0.0... $__ 279.30 expense 279.30
here... > $___ ef.
Vehicle 2 Describe Vehicle 2:
13d. Ownership or leasing costs using IRS Local Standard. ..........ccccccccccssecseceececesereeneess $ 0.00
13e. Average monthly payment for all debts secured by Vehicle 2.
Do not include costs for leased vehicles.
Name of each creditor for Vehicle 2 Average monthly
payment
3 0.00
+3 0.00
Cc Repeat this
Total average monthly payment $ 0.00 > -—$ 0.00 = amount on
here fine 33¢.
. : Copy net
13f. Net Vehicle 2 ownership or lease expense Vehicle 2
Subtract line 13e from 13d. If this amount is less than $0, enter $0.00... cccccccccccccseeccseeeeee $ 0.00 expense
here. >  $____0.00
14. Public transportation expense: If you claimed 0 vehicles in line 11, using the IRS Local Standards, fill in the
Public Transportation expense allowance regardless of whether you use public transportation. $ 0.00
15. Additional public transportation expense: If you claimed 1 or more vehicles in line 11 and if you claim that you may also
deduct a public transportation expense, you may fill in what you believe is the appropriate expense, but you may not claim
more than the IRS Local Standard for Public Transportation. $ 0.00
Official Form 122A~2 Chapter 7 Means Test Calculation page 4
Case 19-33061-acs Doci1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 73 of 80

Debtor 1 LaChandra Kaye Jones Oliver Case number (i known)

First Name Middle Name Last Name

Other Necessary Expenses _in addition to the expense deductions listed above, you are allowed your monthly expenses for
the following IRS categories. :

16. Taxes: The total monthly amount that you will actually owe for federal, state and local taxes, such as income taxes, self-
employment taxes, Social Security taxes, and Medicare taxes. You may include the monthly amount withheld from your $ 0.00
pay for these taxes. However, if you expect to receive a tax refund, you must divide the expected refund by 12 and TT
subtract that number from the total monthly amount that is withheld to pay for taxes.

Do not include real estate, sales, or use taxes.

17. Involuntary deductions: The total monthly payroll deductions that your job requires, such as retirement contributions,
union dues, and uniform costs.

Do not include amounts that are not required by your job, such as voluntary 401 (k) contributions or payroll savings.

3 0.00

18. Life insurance: The total monthly premiums that you pay for your own term life insurance. If two married people are filing
together, include payments that you make for your spouse’s term life insurance. Do not include premiums for life
insurance on your dependents, for a non-filing spouse’s life insurance, or for any form of life insurance other than term. $ 0.00

19. Court-ordered payments: The total monthly amount that you pay as required by the order of a court or administrative
agency, such as spousal or child support payments.

Do not include payments on past due obligations for spousal or child support. You will list these obligations in line 35.

g 0.00

20. Education: The total monthly amount that you pay for education that is either required:
™@ as a condition for your job, or
@ for your physically or mentally challenged dependent child if no public education is available for similar services.

g 0.00

21. Childcare: The total monthly amount that you pay for childcare, such as babysitting, daycare, nursery, and preschool.
Do not include payments for any elementary or secondary schoo! education.

g 0.00

22. Additional health care expenses, excluding insurance costs: The monthly amount that you pay for heaith care that
is required for the health and welfare of you or your dependents and that is not reimbursed by insurance or paid by a
heaith savings account. Include only the amount that is more than the total entered in line 7.
Payments for health insurance or health savings accounts should be listed only in line 25. $___ 0.00

23. Optional telephones and telephone services: The total monthly amount that you pay for telecommunication services for
you and your dependents, such as pagers, call waiting, caller identification, special long distance, or business cell phone
service, to the extent necessary for your health and welfare or that of your dependents or for the production of income, if it + § 0.00
is not reimbursed by your employer.

Do not include payments for basic home telephone, internet and cell phone service. Do not include self-employment
expenses, such as those reported on line 5 of Official Form 122A-1, or any amount you previously deducted.

 

24. Add all of the expenses allowed under the IRS expense allowances. $ 3,988.3
Add lines 6 through 23.

 

 

 

 

Official Form 122A~—2 Chapter 7 Means Test Calculation page 5

 
 

 

Case 19-33061-acs Doci1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 74 of 80

Debtor 1 LaChandra Kaye Jones Oliver

First Name Middle Name Last Name

Case number (if known)

Additional Expense Deductions: These are additional deductions allowed by the Mearis Test.
Note: Do not include any expense allowances listed in lines 6-24.

25. Health insurance, disability insurance, and health savings account expenses. The monthly expenses for health
insurance, disability insurance, and health savings accounts that are reasonably necessary for yourself, your spouse, or your

dependents.

 

 

 

 

 

Health insurance $ 0.00
Disability insurance $ 0.00
Health savings account + $ 0.00
Total g_____—-0.00 Copy total here™D occas $ 0.00
Do you actually spend this total amount?
64 No. How much do you actually spend? ¢ 2,076.00
CJ Yes
26. Continuing contributions to the care of household or family members. The actual monthly expenses that you will 0.00
continue to pay for the reasonable and necessary care and support of an elderly, chronically ill, or disabled member of § .
your household or member of your immediate family who is unable to pay for such expenses. These expenses may
include contributions to an account of a qualified ABLE program. 26 U.S.C. § 529A(b).
27. Protection against family violence. The reasonably necessary monthly expenses that you incur to maintain the safety 0.00
of you and your family under the Family Violence Prevention and Services Act or other federal laws that apply. $ .
By law, the court must keep the nature of these expenses confidential.
28. Additional home energy costs. Your home energy costs are included in your insurance and operating expenses on line 8.
If you believe that you have home energy costs that are more than the home energy costs included in expenses on line
8, then fill in the excess amount of home energy costs. $ 0.00
You must give your case trustee documentation of your actual expenses, and you must show that the additional amount
claimed is reasonable and necessary.
29. Education expenses for dependent children who are younger than 18. The monthly expenses (not more than $160.42*
per child) that you pay for your dependent children who are younger than 18 years old to attend a private or public
elementary or secondary schooi. $ 0.00
You must give your case trustee documentation of your actual expenses, and you must explain why the amount claimed is
reasonable and necessary and not already accounted for in lines 6-23.
* Subject to adjustment on 4/01/19, and every 3 years after that for cases begun on or after the date of adjustment.
30. Additional food and clothing expense. The monthly amount by which your actual food and clothing expenses are $ 0.00
higher than the combined food and clothing allowances in the IRS National Standards. That amount cannot be more than
5% of the food and clothing allowances in the IRS National Standards.
To find a chart showing the maximum additional allowance, go online using the link specified in the separate instructions for
this form. This chart may also be available at the bankruptcy clerk’s office.
You must show that the additional amount claimed is reasonable and necessary.
31. Continuing charitable contributions. The amount that you will continue to contribute in the form of cash or financial + § 0.00
instruments to a religious or charitable organization. 26 U.S.C. § 170(c)(1)-(2).
32. Add all of the additional expense deductions. 0.D0
$

Add lines 25 through 31.

 

 

 

 

Official Form 122A—2

Chapter 7 Means Test Calculation

page 6

 
Case 19-33061-acs Doci1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 75 of 80

 

 

 

 

Debtor 1 LaChandra Kaye Jones Oliver Case number (i known)
First Name Middle Name Last Name
Deductions for Debt Payment

33. For debts that are secured by an interest in property that you own, including home mortgages, vehicle
loans, and other secured debt, fill in lines 33a through 33e.

To caiculate the total average monthly payment, add all amounts that are contractually due to each secured
creditor in the 60 months after you file for bankruptcy. Then divide by 60.

 

 

 

 

 

 

 

 

 

Average monthly
Mortgages on your home: payment
33a, Copy Fime QD MELE eee ccccccesesssssssesssevsntesnssssessseceseessesessssossnasnnnonunvensunsvivusesiseseseeseeseeenne > $ 0.00
Loans on your first two vehicles:
336, Copy fine 43b NEE. cee ccecessssessensesenestenstenestnssivnnenvsnsiesnenuasensssntnasesnaseeec > $ 496.30
33e. Copy line 13@ NETO. ccc cecccssssseesessssteescosssensssssstesssssstntasesseseiesessunessssitseananeressasan es > $ 0.00
33d. List other secured debts:
Name. of each creditor-for other Identify property that. Does payment
secured debt secures the debt include taxes
or insurance?
O No $ 0.00
O Yes oT
LJ No $ 0.00
Q) Yes
QC) No
+ 0.00
CO) Yes $_____ae
c total
33e. Total average monthly payment. Add lines 33a through 33d. 0.0.0... ceccccscecseecssssscscstesseeseesee $. 0.00 >
34. Are any debts that you listed in line 33 secured by your primary residence, a vehicle,
or other property necessary for your support or the support of your dependents?
wf No. Go to line 35.
Q) Yes. State any amount that you must pay to a creditor, in addition to the payments
listed in line 33, to keep possession of your property (called the cure amount).
Next, divide by 60 and fill in the information below.
Name of the creditor identify property that Total cure Monthly cure
secures the debt amount amount
$ =60= $ 0.00
$ +60 = $ 0.00
$ +60= +3 0.00

 

 

$ 0.00 Copy total

Total here>

 

 

 

35. Do you owe any priority claims such as a priority tax, child support, or alimony —
that are past due as of the filing date of your bankruptcy case? 11 U.S.C. § 507.
wf No. Go to line 36.
Q) Yes. Filf in the total amount of all of these priority claims. Do not include current or
ongoing priority claims, such as those you listed in line 19.

Total amount of all past-due priority ClaiMS oo... cece cccccccececeseecceccccecscececcecesecececeecenes

$ +60=

0.00

0.00

0.00

 

Official Form 122A—2 Chapter 7 Means Test Calculation

page 7

 
Case 19-33061-acs Doci1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 76 of 80

Debtor 1 LaChandra Kaye Jones Oliver Case number (irknown)

First Name Middie Name Last Name

 

 

36. Are you eligible to file a case under Chapter 13? 11 U.S.C. § 109(e).
For more information, go online using the link for Bankruptcy Basics specified in the separate
instructions for this form. Bankruptcy Basics may also be available at the bankruptcy clerk’s office.

w No. Go to line 37.
CJ Yes. Fill in the following information.

Projected monthly plan payment if you were filing under Chapter 13 $

Current multiplier for your district as stated on the list issued by the

Administrative Office of the United States Courts (for districts in Alabama and

North Carolina) or by the Executive Office for United States Trustees (for all

other districts). x

To find a list of district multipliers that includes your district, go online using the
link specified in the separate instructions for this form. This list may also be
available at the bankruptcy clerk’s office.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cc totai
Average monthly administrative expense if you were filing under Chapter 13 $ 0.00 oe $ 0.00
37. Add all of the deductions for debt payment. ¢ 496.30
Add lines 33e through 36.0... cece eceeeeenececeseenssstesecseesesaecsesseseeesessessecausssssasessssseessasessassceessasacceessessecsessesaecseseeesesinnssseueeassesee
Total Deductions from Income
38. Add all of the allowed deductions.
Copy line 24, Ail of the expenses allowed under IRS $ 3 988.30
EXPENSE ANOWANCES occ ccc estes cones esseeeenneseeteneenenneetenss ———
Copy line 32, Al of the additional expense deductions.......... $ 0.00
Copy line 37, Ail of the deductions for debt payment............. +5 496.30
Total deductions | $ 4,484.60 Copy total here oc ccccsecsseneen > $ 4,484.6
SS Determine Whether There Is a Presumption of Abuse
39. Calculate monthly disposable income for 60 months
39a. Copy line 4, adjusted current monthly income ..... $ 2,740.17
39b. Copy line 38, Total deductione.......... -$ 4,484.60
39c. Monthly disposable income. 11 U.S.C. § 707(b)(2). $ 1,744.60 Copy $ 1.744.60
Subtract line 39b from line 39a. TT here> rs
For the next 60 months (5 years)... ccccecccsessessessessessscsersueesseversssssavesesssacseveeaneseesnssessesssseesessesses x 60
iply li 104,676.00 | CoPY
39d. Total. Multiply line 39¢ by 60.00. ce cece ce ceseseenesstestassvesssusscsussecesevesvereussansecesitsanensausevece $ here> s1 04,676]/00
40. Find out whether there is a presumption of abuse. Check the box that applies:
CJ The line 39d is less than $7,700*. On the top of page 1 of this form, check box 1, There is no presumption of abuse. Go
to Part 5.
LJ The line 39d is more than $4 2,850". On the top of page 1 of this form, check box 2, There is a presumption of abuse. You
may fill out Part 4 if you claim special circumstances. Then go to Part 5.
(J The line 39d is at least $7,700", but not more than $412,850*. Go to line 41.
* Subject to adjustment on 4/01/19, and every 3 years after that for cases filed on or after the date of adjustment.
Official Form 122A—2 Chapter 7 Means Test Calculation page 8

 

 

 

 

 
Case 19-33061-acs Doci1 Filed 09/24/19 Entered 09/24/19 11:26:40 Page 77 of 80

Debtor 4 LaChandra Kaye Jones Oliver Case number (itknown)

First Name Middle Name Last Name

 

 

41. 41a. Fill in the amount of your total nonpriority unsecured debt. If you filled out A
Summary of Your Assets and Liabilities and Certain Statistical information Schedules

 

(Official Form 106Sum), you may refer to line 3b on that form... eee ec teeeee eens $ 56,381.64
x .25
41b. 25% of your total nonpriority unsecured debt. 11 U.S.C. § 707(b)(2)(A)(i)(1). 14.095.41 Copy $ 14,095.41
Multiply line 41a by 0.25. $e here> sem mee

 

 

 

 

 

 

42. Determine whether the income you have left over after subtracting all allowed deductions
is enough to pay 25% of your unsecured, nonpriority debt.

Check the box that applies:

L) Line 39d is less than line 41b. On the top of page 1 of this form, check box 1, There is no presumption of abuse.
Go to Part 5.

CL) Line 39d is equal to or more than line 41b. On the top of page 1 of this form, check box 2, There is a presumption
of abuse. You may fill out Part 4 if you claim special circumstances. Then go to Part 5.

Give Details About Special Circumstances

43.Do you have any special circumstances that justify additional expenses or adjustments of current monthly income for which there is no
reasonable alternative? 11 U.S.C. § 707(b)(2)(B).

od No. Go to Part 5.

Q) Yes. Fill in the following information. All figures should reflect your average monthly expense or income adjustment
for each item. You may include expenses you listed in line 25.

You must give a detailed explanation of the special circumstances that make the expenses or income
adjustments necessary and reasonable. You must also give your case trustee documentation of your actual
expenses or income adjustments.

 

 

 

 

Give a detailed explanation of the special circumstances Average ney expense
5 0.00
$ 0.00
5 0.00
$ 0.00

 

By signing here, | declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

 

 

i
‘ X Nnanda bores ( wer X wa
: ‘Sighature of Debto Signature of Debtor 2
Date 04}; ( Date
MM/DD /YYYY MM/DD /YYYY

 

Official Form 1224-2 Chapter 7 Means Test Calculation page 9

 

 
Case 19-33061-acs Doci1 Filed 09/24/19

AFNI Inc
Po Box 3097
Bloomington, IL 61702

Akron Billing Center
3585 Ridge Park Dr
Akron, OH 44333

Baptist Health
Po Box 950257
Louisville, KY 40295

Capital One
Po Box 6492
Carol Stream, IL 60197

Credit One Bank
6801 S Cimarron Rd
Las Vegas, NV 89193

Centerstone Kentucky
10101 Linn Station Rd Ste 600
Louisville, KY 40223

Credit Clearing House
Po Box 1209
Louisville, KY 40201

Credit Collection Service
725 Canton St
Norwood, MA 02062

Dept Of ED/Navient
Po Box 9635
Wilkes Barre, PA 18773

Diversified Consultnts
Po Box 551268
Jacksonville, FL 32255

Eagle Finance
3411 Bardstown Rd #6
Louisville,KY 40218

Entered 09/24/19 11:26:40 Page 78 of 80
Case 19-33061-acs Doci1 Filed 09/24/19

Fifth Third Bank
3901 Dixie Hwy
Louisville, KY 40216

Geico Indemnity Co
One Geico Center
Macon, GA 32196

General Service Bureau Inc
10303 Crown Point Ave Ste 210
Omaha, NE 68134

Gla Collection Co Inc
2630 Gleeson Ln
Louisville, KY 40299

HRRG
Po Box 8486
Carol Springs, FL 33075

KentuckyOne Health
Po Box 830913
Birmingham, AL 35283

Medical Diagnostic Laboratories
2439 Huser Rd
Hamilton, NJ 08690

Mercy St Vincent NW Region
Po Box 636447
Cincinnati, OH 45263

Midwest Recovery System
514 Earth City PLZ Ste 1
Earth City, MO 63045

Spectrum
Po Box 1060
Carol Stream, IL 60132

Stephen S Johnson
Attorney At Law

Po Box 436728
Louisville, KY 40253

SYNCB/Car Care Mein & Maco
C/O Po Box 965001
Orlando, FL 32896

Entered 09/24/19 11:26:40 Page 79 of 80
Case 19-33061-acs Doci1 Filed 09/24/19

ADD-ON

Alcoa Billing Center
3429 Regal Dr
Alcoa, TN 37701

CashNetUSA
Po Box 643990
Cincinnati, OH 46264

Credit Adjustment Inc
330 Florence St
Defiance, OH 43512

Geico indemnity CO
One Geigo Center
Macon, GA 31296

Norton Hospital
Po Box 775278
Chicago, IL 60677

Progresive
256 W Data Dr
Draper, UT 84020

PennCredit Corporation
Po Box 69703
Harrisburg, PA 17106

Entered 09/24/19 11:26:40 Page 80 of 80
